UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 4175 DREYFUS CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 7/31/10 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax Exempt) 5 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 54 Statements of Operations 57 Statements of Changes in Net Assets 59 Financial Highlights 65 Notes to Financial Statements 77 Proxy Results 87 Information About the Review and Approval of each Funds Management Agreement 89 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholders: This semiannual report for Dreyfus Cash Management Funds (Taxable) covers the six-month period ended July 31, 2010. Over the reporting period, the six Dreyfus Cash Management Funds (Taxable) listed below produced the following annualized yields and, taking into account the effects of compounding, the following annualized effective yields: Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 0.12 0.12 Investor Shares 0.00 0.00 Administrative Shares 0.03 0.03 Participant Shares 0.00 0.00 Agency Shares 0.06 0.06 Dreyfus Cash Management Plus, Inc. Institutional Shares 0.17 0.17 Investor Shares 0.00 0.00 Administrative Shares 0.07 0.07 Participant Shares 0.00 0.00 Service Shares 0.00 0.00 Select Shares 0.00 0.00 Agency Shares 0.11 0.11 Dreyfus Government Cash Management Institutional Shares 0.03 0.03 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Government Prime Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Service Shares 0.00 0.00 Select Shares 0.00 0.00 Agency Shares 0.00 0.00 Premier Shares 0.00 0.00 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Treasury Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Monetary Policy Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery that was fueled, in part, by an overnight federal funds rate that stood unchanged in a historically low range between 0.00% and 0.25%. As a result, money market yields remained near zero percent over the past six months. In February 2010, the economic recovery appeared to remain on track. Retail sales had posted better-than-expected results just before the reporting period began, and job losses continued to moderate in February. In March, manufacturing activity rose for the eighth straight month, and it did so at the fastest rate in almost six years. Nonetheless, U.S. GDP grew at a revised 3.7% annualized rate during the first quarter, a milder gain than similar stages of most previous recoveries. Moreover, the housing market continued to struggle, with existing home sales sliding 0.6% in March compared to the previous month. In April and May, a sovereign debt crisis in Europe and inflationary pressures in China contributed to greater economic uncertainty worldwide, sparking heightened volatility in stock and bond markets. In the United States, the Consumer Price Index slid 0.1% in April, while retail sales and industrial production posted gains. However, government budget cutbacks in Europe created concerns that demand for goods and services, including those from U.S. companies, could suffer. Indeed, U.S. industrial production appeared to moderate in June, and pri- The Funds 3 LETTER TO SHAREHOLDERS (continued) vate-sector job growth proved more anemic than many analysts expected. In July,some positive data appeared to support analysts consensus view that the springtime slowdown was unlikely to lead to a double-dip recession. Industrial production posted a relatively robust 1.0% gain after Junes mild setback, and the manufacturing and service sectors of the U.S. economy expanded for the twelfth and seventh consecutive months, respectively. On the other hand, total nonfarm payroll employment fell by 131,000 jobs in July, reflecting the end of temporary hiring for the 2010 census and leaving the unemployment rate at 9.5%. Also during the reporting period, the U.S. Securities and Exchange Commission (SEC) issued new regulations governing money market funds. These new regulations, many of which became effective in March 2010, had relatively little impact on the fund, which historically has been conservatively managed. An Unwavering Focus on Quality With few opportunities available in the short-term credit markets for significant levels of current income, it made little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail. Therefore, we set the funds weighted average maturities in ranges that were roughly in line with or slightly longer than industry averages. As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. Although the mild economic recovery is maturing, inflationary pressures have remained low.The sub-par U.S. recovery, along with expectations of sustained economic weakness in Europe, has convinced many analysts that a shift to a more restrictive monetary policy is unlikely anytime soon.Therefore, as we have for some time, we intend to maintain the funds focus on credit quality and liquidity. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the semiannual report for Dreyfus Cash Management Funds (Tax Exempt). For the six-month period ended July 31, 2010, the five tax-exempt money market portfolios that comprise Dreyfus Cash Management Funds (Tax Exempt) produced the following annualized yields and annualized effective yields: Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.13 0.13 Investor Shares 0.00 0.00 Administrative Shares 0.04 0.04 Participant Shares 0.00 0.00 Agency Shares 0.06 0.06 Dreyfus New York Municipal Cash Management Institutional Shares 0.13 0.13 Investor Shares 0.01 0.01 Administrative Shares 0.03 0.03 Participant Shares 0.01 0.01 Agency Shares 0.07 0.07 Dreyfus Tax Exempt Cash Management Institutional Shares 0.10 0.10 Investor Shares 0.01 0.01 Administrative Shares 0.03 0.03 Participant Shares 0.01 0.01 Agency Shares 0.04 0.04 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.14 0.14 Investor Shares 0.00 0.00 Administrative Shares 0.04 0.04 Participant Shares 0.00 0.00 Agency Shares 0.08 0.08 Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares 0.16 0.16 Investor Shares 0.01 0.01 Administrative Shares 0.06 0.06 Participant Shares 0.01 0.01 Classic Shares 0.01 0.01 With the overnight federal funds rate remaining unchanged in a range between 0.00% and 0.25% throughout the reporting period, yields of tax-exempt money market instruments stayed at historically low levels. However, municipal money market instruments generally provided yields that were more competitive than historical norms with the nominal yields produced by taxable money market funds. Money Market Yields Hovered Near Historical Lows Although unemployment remained stubbornly high, manufacturing activity continued to rebound early in the reporting period, helping to bolster confidence among consumers, businesses and investors. Still, the economic recovery throughout the reporting period proved to be milder than most previous recoveries. Indeed, the domestic economic growth rate, while still positive,moderated in the second quarter compared to the first quarter of the year. The U.S. and global economies were constrained by several new influences during the reporting period, including turmoil in European sovereign debt markets and inflationary pressures in China.These developments added to ongoing economic concerns regarding lackluster consumer spending in the United States. In light of these challenges, the Federal Reserve Board (the Fed) retained the aggressively accommodative monetary policy it first established in December 2008. In the municipal securities market, the supply of variable-rate demand notes and tender option bonds remained relatively low, due mainly to tighter lending restrictions and credit-rating downgrades. Instead, issuers continued to turn to longer-term bonds, including taxable securities through the federally subsidized Build America Bonds program. Meanwhile, demand for tax-exempt money market instruments remained robust, putting additional downward pressure on already low tax-exempt money market yields. Finally, most states and municipalities continued to face fiscal challenges stemming from reduced tax receipts and greater demand for services, limiting the supply of instruments meeting our investment criteria. The states of California and NewYork both struggled The Funds 5 LETTER TO SHAREHOLDERS (continued) with substantial revenue shortfalls, and while New York enacted a balanced budget a few days after the reporting periods end, Californias state legislature so far has been unable to agree on measures to reduce spending and/or boost revenues. In-House Research Supported Credit Quality The in-depth, independent research conducted by our credit analysts into the issuers we consider led us to retain our focus on direct, high-quality municipal obligations during the reporting period. As we have for some time, we favored instruments backed by pledged tax appropriations or revenues from facilities providing essential services. We generally shied away from instruments issued by entities that depend heavily on state aid. We also avoided instruments that our credit analysts believe may be subject to credit-rating downgrades, including some that came to market with elevated yields to compensate investors for higher risks. We set the funds weighted average maturities in ranges that were roughly in line with industry averages, which remained well below historical averages in the low interest-rate environment. In addition, we prepared the funds for new government regulations that took effect during the reporting period, including a reduction in the funds maximum weighted average maturity from 90 days to 60 days. Safety and Liquidity Remain Paramount The Fed repeatedly has indicated that it is likely to keep short-term interest rates near historical lows for an extended period.Therefore, we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, we expect the supply of newly issued tax-exempt money market instruments to trend higher in the months ahead, which could support higher yields. We also are mindful that, when the Fed eventually begins to raise the federal funds rate, a relatively defensive maturity-management strategy may enable the funds to capture higher yields more quickly as they become available. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non- AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, funds yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund's prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from February 1, 2010 to July 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000  $ 1.04 $ 1.59 $ 1.49 $ 1.64   $ 1.34   Ending value (after expenses) $1,000.60 $1,000.00 $1,000.10 $1,000.00   $1,000.30   Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ .74 $ 1.59 $ 1.24 $ 1.59 $ 1.49 $ 1.59 $ 1.04   Ending value (after expenses) $1,000.80 $1,000.00 $1,000.30 $1,000.00 $1,000.00 $1,000.00 $1,000.50   Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.04 $ 1.19 $ 1.19 $ 1.19   $ 1.19   Ending value (after expenses) $1,000.20 $1,000.00 $1,000.00 $1,000.00   $1,000.00   Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ .99 $ 1.04 $ 1.04 $ 1.04   $ .99   Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00   $1,000.00   Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ .94 $ .99 $ .94 $ .94 $ .94 $ .94 $ .94 $ .94  Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00 $1,000.00  Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ .64 $ .64 $ .64 $ .64   $ .55   Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00   $1,000.00   Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.19 $ 1.79 $ 1.64 $ 1.83   $ 1.49   Ending value (after expenses) $1,000.70 $1,000.00 $1,000.20 $1,000.00   $1,000.30   The Funds 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended July 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.19 $ 1.79 $ 1.64 $ 1.79   $ 1.44   Ending value (after expenses) $1,000.60 $1,000.00 $1,000.20 $1,000.00   $1,000.30   Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.14 $ 1.54 $ 1.49 $ 1.54   $ 1.29   Ending value (after expenses) $1,000.50 $1,000.10 $1,000.10 $1,000.10   $1,000.20   Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.19 $ 1.93 $ 1.69 $ 1.88   $ 1.49   Ending value (after expenses) $1,000.70 $1,000.00 $1,000.20 $1,000.00   $1,000.40   Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000  $ .99 $ 1.74 $ 1.49 $ 1.74     $ 1.69 Ending value (after expenses) $1,000.80 $1,000.00 $1,000.30 $1,000.00     $1,000.00  Expenses are equal to Dreyfus Cash Managements annualized expense ratio of .21% for Institutional Shares, .32% for Investor Shares, .30% for Administrative Shares, .33% for Participant Shares and .27% for Agency Shares, Dreyfus Cash Management Plus, Inc 15% for Institutional Shares, .32% for Investor Shares, .25% for Administrative Shares, .32% for Participant Shares, .30% for Service Shares, .32% for Select Shares and .21% for Agency Shares, Dreyfus Government Cash Management .21% for Institutional Shares, .24% for Investor Shares, .24% for Administrative Shares, .24% for Participant Shares and .24% for Agency Shares, Dreyfus Government Prime Cash Management .20% for Institutional Shares, .21% for Investor Shares, .21% for Administrative Shares, .21% for Participant Shares and .20% for Agency Shares, Dreyfus Treasury & Agency Cash Management .19% for Institutional Shares, .20% for Investor Shares, .19% for Administrative Shares, .19% for Participant Shares, 19% for Service Shares, .19% for Select Shares, .19% for Agency Shares and .19% for Premier Shares, Dreyfus Treasury Prime Cash Management .13% for Institutional Shares, .13% for Investor Shares, .13% for Administrative Shares, .13% for Participant Shares and .11% for Agency Shares, Dreyfus Municipal Cash Management Plus .24% for Institutional Shares, .36% for Investor Shares, .33% for Administrative Shares, .37% for Participant Shares and .30% for Agency Shares, Dreyfus NewYork Municipal Cash Management .24% for Institutional Shares, .36% for Investor Shares, .33% for Administrative Shares, .36% for Participant Shares and .29% for Agency Shares, Dreyfus Tax Exempt Cash Management .23% for Institutional Shares, .31% for Investor Shares, .30% for Administrative Shares, .31% for Participant Shares and .26% for Agency Shares, Dreyfus California AMT-Free Municipal Cash Management .24% for Institutional Shares, .39% for Investor Shares, .34% for Administrative Shares, .38% for Participant Shares and .30% for Agency Shares, Dreyfus NewYork AMT-Free Municipal Cash Management .20% for Institutional Shares, .35% for Investor Shares, .30% for Administrative Shares, .35% for Participant Shares and .34% for Classic shares; multiplied by the respective funds average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund's expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000  $ 1.05 $ 1.61 $ 1.51 $ 1.66   $ 1.35   Ending value (after expenses) $1,023.75 $1,023.21 $1,023.31 $1,023.16   $1,023.46   Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ .75 $ 1.61 $ 1.25 $ 1.61 $ 1.51 $ 1.61 $ 1.05   Ending value (after expenses) $1,024.05 $1,023.21 $1,023.55 $1,023.21 $1,023.31 $1,023.21 $1,023.75   Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.05 $ 1.20 $ 1.20 $ 1.20   $ 1.20   Ending value (after expenses) $1,023.75 $1,023.60 $1,023.60 $1,023.60   $1,023.60   Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ 1.00 $ 1.05 $ 1.05 $ 1.05   $ 1.00   Ending value (after expenses) $1,023.80 $1,023.75 $1,023.75 $1,023.75   $1,023.80   Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ .95 $ 1.00 $ .95 $ .95 $ .95 $ .95 $ .95 $ .95  Ending value (after expenses) $1,023.85 $1,023.80 $1,023.85 $1,023.85 $1,023.85 $1,023.85 $1,023.85 $1,023.85  Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ .65 $ .65 $ .65 $ .65   $ .55   Ending value (after expenses) $1,024.15 $1,024.15 $1,024.15 $1,024.15   $1,024.25   Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.20 $ 1.81 $ 1.66 $ 1.86   $ 1.51   Ending value (after expenses) $1,023.60 $1,023.01 $1,023.16 $1,022.96   $1,023.31   The Funds 9 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended July 31, 2010 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.20 $ 1.81 $ 1.66 $ 1.81   $ 1.45   Ending value (after expenses) $1,023.60 $1,023.01 $1,023.16 $1,023.01   $1,023.36   Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.15 $ 1.56 $ 1.51 $ 1.56   $ 1.30   Ending value (after expenses) $1,023.65 $1,023.26 $1,023.31 $1,023.26   $1,023.51   Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.20 $ 1.96 $ 1.71 $ 1.91   $ 1.51   Ending value (after expenses) $1,023.60 $1,022.86 $1,023.11 $1,022.91   $1,023.31   Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.00 $ 1.76 $ 1.51 $ 1.76     $ 1.71 Ending value (after expenses) $1,023.80 $1,023.06 $1,023.31 $1,023.06     $1,023.11  Expenses are equal to Dreyfus Cash Managements annualized expense ratio of .21% for Institutional Shares, .32% for Investor Shares, .30% for Administrative Shares, .33% for Participant Shares and .27% for Agency Shares, Dreyfus Cash Management Plus, Inc 15% for Institutional Shares, .32% for Investor Shares, .25% for Administrative Shares, .32% for Participant Shares, .30% for Service Shares, .32% for Select Shares and .21% for Agency Shares, Dreyfus Government Cash Management .21% for Institutional Shares, .24% for Investor Shares, .24% for Administrative Shares, .24% for Participant Shares and .24% for Agency Shares, Dreyfus Government Prime Cash Management .20% for Institutional Shares, .21% for Investor Shares, .21% for Administrative Shares, .21% for Participant Shares and .20% for Agency Shares, Dreyfus Treasury & Agency Cash Management .19% for Institutional Shares, .20% for Investor Shares, .19% for Administrative Shares, .19% for Participant Shares, 19% for Service Shares, .19% for Select Shares, .19% for Agency Shares and .19% for Premier Shares, Dreyfus Treasury Prime Cash Management .13% for Institutional Shares, .13% for Investor Shares, .13% for Administrative Shares, .13% for Participant Shares and .11% for Agency Shares, Dreyfus Municipal Cash Management Plus .24% for Institutional Shares, .36% for Investor Shares, .33% for Administrative Shares, .37% for Participant Shares and .30% for Agency Shares, Dreyfus NewYork Municipal Cash Management .24% for Institutional Shares, .36% for Investor Shares, .33% for Administrative Shares, .36% for Participant Shares and .29% for Agency Shares, Dreyfus Tax Exempt Cash Management .23% for Institutional Shares, .31% for Investor Shares, .30% for Administrative Shares, .31% for Participant Shares and .26% for Agency Shares, Dreyfus California AMT-Free Municipal Cash Management .24% for Institutional Shares, .39% for Investor Shares, .34% for Administrative Shares, .38% for Participant Shares and .30% for Agency Shares, Dreyfus NewYork AMT-Free Municipal Cash Management .20% for Institutional Shares, .35% for Investor Shares, .30% for Administrative Shares, .35% for Participant Shares and .34% for Classic shares; multiplied by the respective funds average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit46.3% Banco Bilbao Vizcaya Argentaria 0.43%, 8/16/10 55,000,000 a 55,000,000 Banco Bilbao Vizcaya Argentaria (Yankee) 0.55%, 8/2/10 340,500,000 340,500,095 Banco Santander SA (Yankee) 0.75%0.80%, 8/9/108/16/10 1,050,000,000 1,050,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.40%0.55%, 8/6/1010/1/10 1,060,500,000 1,060,500,000 Barclays Bank (Yankee) 0.50%0.70%, 8/23/101/18/11 835,000,000 835,000,000 BNP Paribas (Yankee) 0.60%, 9/2/1010/12/10 950,000,000 950,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.36%, 8/6/10 300,000,000 300,000,000 Citibank N.A. 0.35%, 8/25/10 500,000,000 500,000,000 Credit Agricole CIB (Yankee) 0.40%0.66%, 8/6/1010/8/10 1,300,000,000 1,300,000,000 Fortis Bank SA/NV (Yankee) 0.61%, 10/4/10 350,500,000 350,500,000 ING Bank (London) 0.52%, 10/25/10 160,000,000 160,000,000 Lloyds TSB Bank (Yankee) 0.50%, 8/19/10 670,000,000 670,000,000 Natixis (Yankee) 0.70%, 10/4/1010/7/10 1,195,500,000 1,195,500,000 Rabobank Nederland (Yankee) 0.50%, 1/24/11 250,000,000 250,000,000 Royal Bank of Scotland PLC (Yankee) 0.50%0.60%, 8/12/109/7/10 1,400,000,000 1,400,000,000 Societe Generale (Yankee) 0.40%0.53%, 8/6/1010/18/10 1,000,000,000 1,000,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.54%, 9/7/10 300,000,000 b 300,000,000 UBS (Yankee) 0.33%0.75%, 8/5/101/27/11 1,150,000,000 1,150,000,000 Unicredit Bank AG (Yankee) 0.75%, 10/12/10 200,000,000 200,000,000 Westpac Capital Corp. 0.40%, 8/10/10 250,000,000 a 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $13,317,000,095) Commercial Paper8.2% Abbey National NA 0.20%, 8/2/10 250,000,000 249,998,611 ANZ International Ltd. 0.53%, 9/15/10 50,000,000 b 49,966,875 The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) Bank of New Zealand 0.51%, 8/20/10 250,000,000 249,932,708 General Electric Capital Corp. 0.30%0.31%, 8/9/108/24/10 450,000,000 449,963,431 General Electric Capital Services Inc. 0.31%, 8/24/10 125,000,000 124,975,243 NRW Bank 0.49%0.50%, 8/23/1010/13/10 630,500,000 b 630,189,521 Skandinaviska Enskilda Banken AB 0.59%, 10/13/10 100,000,000 b 99,880,361 Societe Generale N.A. Inc. 0.50%0.64%, 10/4/1011/1/10 240,000,000 239,714,333 Westpac Banking 0.49%, 8/7/10 125,000,000 a,b 125,008,888 Westpac Securities NZ Ltd. 0.35%, 8/6/10 150,000,000 b 149,992,708 Total Commercial Paper (cost $2,369,622,679) Asset-Backed Commercial Paper4.9% Atlantis One Funding Corp. 0.20%0.51%, 8/2/109/7/10 950,000,000 b 949,916,930 CHARTA 0.50%, 8/23/10 35,000,000 b 34,989,306 CIESCO 0.30%, 8/5/10 80,000,000 b 79,997,333 CRC Funding LLC 0.30%0.31%, 8/5/108/9/10 340,000,000 b 339,981,556 Total Asset-Backed Commercial Paper (cost $1,404,885,125) Corporate Notes5.3% Bank of America Securities LLC 0.36%, 8/2/10 625,000,000 625,000,000 Barclays Bank 0.78%, 8/26/10 400,000,000 a 400,000,000 Credit Suisse 0.68%, 8/19/10 500,000,000 a 500,000,000 Total Corporate Notes (cost $1,525,000,000) Short-Term Bank Notes2.4% Bank of America N.A. 0.60%, 1/21/11 300,000,000 300,000,000 Chase Bank USA NA 0.35%, 8/13/10 400,000,000 400,000,000 Total Short-Term Bank Notes (cost $700,000,000) 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Time Deposits16.8% Allied Irish Banks (Grand Cayman) 0.65%, 8/2/10 500,000,000 500,000,000 Bank of Ireland (Dublin) 0.65%, 8/2/10 350,000,000 350,000,000 Commerzbank (Grand Cayman) 0.22%, 8/2/10 1,000,000,000 1,000,000,000 DZ Bank AG (Grand Cayman) 0.22%, 8/2/10 700,000,000 700,000,000 KBC Bank (Grand Cayman) 0.16%, 8/2/10 500,000,000 500,000,000 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.22%, 8/2/10 200,000,000 200,000,000 Nordea Bank Finland (Grand Cayman) 0.20%, 8/2/10 400,000,000 400,000,000 State Street Bank and Trust Co. (Grand Cayman) 0.17%, 8/2/10 794,000,000 794,000,000 Svenska Handelsbanken (Grand Cayman) 0.19%, 8/2/10 400,000,000 400,000,000 Total Time Deposits (cost $4,844,000,000) U.S. Government Agencies5.2% Federal Home Loan Bank 0.30%, 8/19/11 500,000,000 a 500,000,000 Federal Home Loan Mortgage Corp. 0.51%, 10/16/10 1,000,000,000 a,c 1,000,000,000 Total U.S. Government Agencies (cost $1,500,000,000) Repurchase Agreements10.9% Citigroup Global Markets Holdings Inc. 0.36%, dated 7/30/10, due 8/2/10 in the amount of $150,004,500 (fully collateralized by $170,332,848 Corporate Bonds, 0%-12.75%, due 1/15/12-3/25/35, value $156,215,414) 150,000,000 150,000,000 Credit Agricole 0.20%, dated 7/30/10, due 8/2/10 in the amount of $600,010,000 (fully collateralized by $464,593,000 Federal Home Loan Mortgage Corp., 1.45%, due 8/3/10, value $466,267,471 and $145,302,000 Federal National Mortgage Association, 1.50%, due 6/1/12, value $145,732,578) 600,000,000 600,000,000 Credit Suisse Securities LLC 0.20%-0.21%, dated 7/30/10, due 8/2/10 in the amount of $270,004,558 (fully collateralized by $47,720,000 Federal Home Loan Bank, 0%, due 8/2/10-9/29/10, value $47,715,847, $23,700,000 Federal National Mortgage Association, 0%, due 11/22/10, value $23,685,780 and $204,600,000 U.S. Treasury Bills, due 7/28/11, value $204,002,574) 270,000,000 270,000,000 The Funds 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities Inc. 0.20%-0.27%, dated 7/30/10, due 8/2/10 in the amount of $1,100,018,917 (fully collateralized by $102,013,302 Commercial Paper, 0%, due 8/2/10-9/1/10, value $102,000,000, $158,906,000 Federal Farm Credit Bank, 1.375%-5.125%, due 10/17/12-8/25/16, value $173,221,581, $634,387,000 Federal Home Loan Bank, 0%-5.25%, due 9/30/10-6/17/13, value $655,891,335 and $182,357,000 Federal National Mortgage Association, 3%-4.875%, due 5/18/12-10/29/14, value $190,887,441) 1,100,000,000 1,100,000,000 HSBC USA Inc. 0.33%, dated 7/30/10, due 8/2/10 in the amount of $80,002,200 (fully collateralized by $88,827,000 Corporate Bonds, 0%-8.62%, due 4/1/11-12/30/49, value $82,435,357) 80,000,000 80,000,000 RBC Capital Markets 0.335%, dated 7/30/10, due 8/2/10 in the amount of $440,012,283 (fully collateralized by $185,000,000 Certificates of Deposit, 0%-7%, due 8/13/10-12/21/39, value $184,246,010, $80,962,044 Commercial Paper, 0%, due 8/10/10-8/17/10, value $80,953,990 and $180,998,227 Corporate Bonds, 1.69%-6.63%, due 4/1/11-12/15/65, value $185,446,213) 440,000,000 440,000,000 RBS Securities, Inc. 0.21%, dated 7/30/10, due 8/2/10 in the amount of $500,008,750 (fully collateralized by $458,050,000 U.S. Treasury Bonds, 4.625%, due 2/15/40, value $510,002,418) 500,000,000 500,000,000 Total Repurchase Agreements (cost $3,140,000,000) Total Investments (cost $28,800,507,899) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, these securities amounted to $2,759,923,478 or 9.6% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 79.1 Asset-Backed/Multi-Seller Programs 1.6 Repurchase Agreements 10.9 Foreign/Governmental 1.2 U.S. Government Agencies 5.2 Finance 2.0  Based on net assets. See notes to financial statements. 14 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Principal Dreyfus Cash Management Plus, Inc. Amount ($) Value ($) Negotiable Bank Certificates of Deposit42.1% Banco Bilbao Vizcaya Argentaria (Yankee) 0.55%, 8/2/10 200,000,000 200,000,056 Banco Santander SA (Yankee) 0.75%, 8/16/10 175,000,000 175,000,000 Barclays Bank (Yankee) 0.70%, 1/19/11 250,000,000 250,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.36%, 8/6/10 200,000,000 200,000,000 Citibank N.A. 0.35%, 8/25/10 50,000,000 50,000,000 Credit Agricole CIB (Yankee) 0.40%, 8/6/10 250,000,000 250,000,000 DZ Bank AG (Yankee) 0.40%, 8/2/10 190,500,000 190,500,000 Fortis Bank SA/NV (Yankee) 0.45%, 10/22/10 100,000,000 100,000,000 ING Bank (London) 0.50%0.52%, 8/23/1010/25/10 250,000,000 250,000,000 Lloyds TSB Bank (Yankee) 0.50%0.53%, 8/19/1010/8/10 250,000,000 250,000,000 Natixis (Yankee) 0.70%, 10/4/1010/7/10 150,000,000 150,000,000 Royal Bank of Scotland PLC (Yankee) 0.50%0.51%, 8/12/1010/25/10 250,000,000 250,000,000 Societe Generale (Yankee) 0.40%0.53%, 8/6/1010/18/10 125,000,000 125,000,000 UBS (Yankee) 0.75%, 1/27/11 200,000,000 200,000,000 Total Negotiable Bank Certificates of Deposit (cost $2,640,500,056) Commercial Paper21.5% Abbey National North America LLC 0.20%, 8/2/10 100,000,000 99,999,444 ANZ International Ltd. 0.53%, 9/15/10 250,000,000 a 249,834,375 BPCE 0.40%, 8/4/10 100,000,000 99,996,667 Commonwealth Bank of Australia 0.48%, 9/1/10 150,000,000 a 149,938,000 Fortis Funding LLC 0.65%, 9/13/10 150,000,000 a 149,883,542 General Electric Capital Corp. 0.31%, 8/24/10 250,000,000 249,950,486 Societe Generale N.A. Inc. 0.50%0.64%, 10/4/1011/1/10 150,000,000 149,815,333 The Funds 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Commercial Paper (continued) Westpac Securities NZ Ltd. 0.35%0.52%, 8/6/109/3/10 200,000,000 a 199,926,069 Total Commercial Paper (cost $1,349,343,916) Asset-Backed Commercial Paper6.4% Atlantis One Funding Corp. 0.20%, 8/2/10 100,000,000 a 99,999,444 CHARTA 0.50%, 8/23/10 100,000,000 a 99,969,445 Govco 0.50%, 8/17/10 200,000,000 a 199,955,556 Total Asset-Backed Commercial Paper (cost $399,924,445) Corporate Note4.4% Bank of America Securities LLC 0.36%, 8/2/10 (cost $275,000,000) 275,000,000 Time Deposits7.2% Commerzbank (Grand Cayman) 0.22%, 8/2/10 250,000,000 250,000,000 Nordea Bank Finland (Grand Cayman) 0.20%, 8/2/10 200,000,000 200,000,000 Total Time Deposits (cost $450,000,000) Repurchase Agreements18.2% Barclays Capital, Inc. 0.21%, dated 7/30/10, due 8/2/10 in the amount of $93,001,628 (fully collateralized by $92,134,800 U.S. Treasury Notes, 3.13%, due 5/15/19, value $94,860,037) 93,000,000 93,000,000 BNP Paribas 0.19%, dated 7/30/10, due 8/2/10 in the amount of $200,003,167 (fully collateralized by $171,462,900 U.S. Treasury Inflation Protected Securities, 1.63%-3.88%, due 1/15/18-4/15/29, value $204,000,034) 200,000,000 200,000,000 Citigroup Global Markets Holdings Inc. 0.36%, dated 7/30/10, due 8/2/10 in the amount of $100,003,000 (fully collateralized by $191,351,396 Corporate Bonds, 0%-7.55%, due 7/6/11-5/25/45, value $103,000,000) 100,000,000 100,000,000 Deutsche Bank Securities Inc. 0.27%, dated 7/30/10, due 8/2/10 in the amount of $100,002,250 (fully collateralized by $102,015,317 Commercial Paper, 0%, due 8/9/10-8/18/10, value $102,000,000) 100,000,000 100,000,000 16 Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Repurchase Agreements (continued) HSBC USA Inc. 0.33%, dated 7/30/10, due 8/2/10 in the amount of $100,002,750 (fully collateralized by $101,460,000 Corporate Bonds, 0%-2.80%, due 4/22/13-12/2/14, value $103,002,779) 100,000,000 100,000,000 JPMorgan Chase & Co. 0.33%, dated 7/30/10, due 8/2/10 in the amount of $250,006,875 (fully collateralized by $360,068,000 Corporate Bonds, 0%-10.25%, due 6/15/11-12/25/42, value $258,238,967) 250,000,000 250,000,000 RBC Capital Markets 0.335%, dated 7/30/10, due 8/2/10 in the amount of $150,004,188 (fully collateralized by $305,844,489 Corporate Bonds, 0%-13.24%, due 9/14/12-8/1/75, value $154,500,000) 150,000,000 150,000,000 TD Securities (USA) LLC 0.22%, dated 7/30/10, due 8/2/10 in the amount of $150,002,750 (fully collateralized by $151,272,100 U.S. Treasury Notes, 1.38%-2%, due 9/30/10-11/15/12, value $153,000,031) 150,000,000 150,000,000 Total Repurchase Agreements (cost $1,143,000,000) Total Investments (cost $6,257,768,417) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, these securities amounted to $1,149,506,431 or 18.3% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 76.0 Asset-Backed/Multi-Seller Programs 1.6 Repurchase Agreements 18.2 Finance 4.0  Based on net assets. See notes to financial statements. The Funds 17 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies62.3% Federal Farm Credit Bank: 8/4/10 0.40 25,000,000 a 24,945,910 2/6/12 0.44 80,000,000 a 79,887,892 Federal Home Loan Bank: 8/2/10 0.39 197,500,000 a 197,500,000 8/2/10 0.44 500,000,000 a 500,000,000 8/23/10 0.32 971,250,000 a 971,191,493 10/15/10 0.44 650,000,000 a 649,685,971 10/15/10 0.45 32,900,000 32,897,591 10/15/10 0.48 1,000,000,000 a 1,000,000,000 10/22/10 0.19 20,000,000 19,991,344 10/28/10 0.35 100,000,000 100,023,366 11/2/10 0.22 225,000,000 227,281,978 11/10/10 0.32 879,000,000 878,886,301 11/10/10 0.32 25,000,000 24,996,707 11/15/10 0.47 50,000,000 50,082,812 12/15/10 0.28 96,492,000 96,389,933 12/22/10 0.25 200,000,000 199,801,389 1/18/11 0.42 200,000,000 200,296,811 1/19/11 0.24 518,000,000 517,409,480 5/25/11 0.25 560,000,000 a 560,000,000 5/27/11 0.25 500,000,000 a 500,000,000 8/17/11 0.30 500,000,000 a 499,894,527 Federal Home Loan Mortgage Corp.: 8/19/10 0.38 305,810,000 a,b 305,529,552 9/21/10 0.22 250,000,000 b 249,922,083 10/19/10 0.24 500,000,000 b 499,736,667 10/25/10 0.27 25,000,000 b 24,984,063 10/26/10 0.26 301,410,000 b 301,224,929 10/27/10 0.28 336,000,000 b 335,772,640 11/2/10 0.27 421,000,000 b 420,709,207 11/16/10 0.31 500,000,000 b 499,539,306 11/17/10 0.25 250,000,000 b 249,812,500 11/23/10 0.32 352,000,000 b 351,648,880 12/6/10 0.28 300,000,000 b 299,708,958 12/8/10 0.26 150,000,000 b 149,860,250 12/8/10 0.28 150,000,000 b 149,852,188 12/21/10 0.30 200,000,000 b 199,763,333 Federal National Mortgage Association: 9/1/10 0.30 1,000,000,000 b 999,741,667 9/20/10 0.25 975,000,000 b 974,661,458 10/18/10 0.26 360,000,000 b 359,797,200 10/20/10 0.27 50,000,000 b 49,970,000 10/25/10 0.27 500,000,000 b 499,681,250 11/15/10 0.33 550,000,000 b 549,465,583 11/15/10 0.38 137,731,000 b 140,222,120 12/20/10 0.25 250,000,000 b 249,755,208 12/22/10 0.25 218,000,000 b 217,783,514 12/29/10 0.25 376,442,000 b 376,056,637 1/18/11 0.30 250,000,000 b 249,645,833 Total U.S. Government Agencies (cost $16,036,008,531) 18 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Asset-Backed Commercial Paper6.5% Straight-A Funding LLC 8/2/10 0.30 125,000,000 c 124,998,958 8/2/10 0.39 550,000,000 c 549,994,042 9/1/10 0.43 125,000,000 c 124,953,715 9/1/10 0.43 100,000,000 c 99,962,972 9/7/10 0.41 194,000,000 c 193,918,251 9/9/10 0.40 106,000,000 c 105,954,067 10/4/10 0.36 150,000,000 c 149,904,000 10/25/10 0.33 321,805,000 c 321,554,260 Total Asset-Backed Commercial Paper (cost $1,671,240,265) Repurchase Agreements30.8% Banc of America Securities LLC dated 7/30/10, due 8/2/10 in the amount of $700,011,083 (fully collateralized by $194,183,600 U.S. Treasury Bonds, 4.38%, due 5/15/40, value $205,647,292 and $466,244,500 U.S. Treasury Notes, 1.38%-5.13%, due 6/30/11-2/15/17, value $508,352,756) 0.19 700,000,000 700,000,000 Barclays Capital, Inc. dated 7/30/10, due 8/2/10 in the amount of $876,015,330 (fully collateralized by $850,873,400 U.S. Treasury Notes, 2.13%-3.38%, due 6/30/13-12/31/16, value $893,520,015) 0.21 876,000,000 876,000,000 BNP Paribas dated 7/30/10, due 8/2/10 in the amount of $1,200,019,000 (fully collateralized by $1,166,281,000 U.S. Treasury Notes, 1%-5%, due 7/31/11-3/31/16, value $1,224,000,110) 0.19 1,200,000,000 1,200,000,000 Citigroup Global Markets Holdings Inc. dated 7/30/10, due 8/2/10 in the amount of $100,001,750 (fully collateralized by $44,159,500 U.S. Treasury Inflation Protected Securities, 3.50%, due 1/15/11, value $56,218,691 and $44,835,000 U.S. Treasury Notes, 1.38%, due 2/15/13, value $45,781,344) 0.21 100,000,000 100,000,000 Credit Agricole dated 7/30/10, due 8/2/10 in the amount of $900,015,000 (fully collateralized by $645,000,000 Federal Home Loan Bank, 0.35%-0.54%, due 2/1/11-7/8/11, value $646,029,450 and $272,571,000 Federal National Mortgage Association, 0%, due 4/26/11-4/29/11, value $271,971,344) 0.20 900,000,000 900,000,000 Credit Suisse Securities LLC dated 7/30/10, due 8/2/10 in the amount of $900,015,000 (fully collateralized by $753,775,900 U.S. Treasury Inflation Protected Securities, 1.88%-2.38%, due 7/15/13-1/15/17, value $918,004,272) 0.20 900,000,000 900,000,000 Deutsche Bank Securities Inc. dated 7/30/10, due 8/2/10 in the amount of $1,000,016,667 (fully collateralized by $138,794,100 U.S. Treasury Bills, due 10/7/10-12/23/10, value $138,726,546, $251,038,900 U.S. Treasury Bonds, 4.63%-8.75%, due 5/15/17-2/15/40, value $335,865,235 and $522,364,800 U.S. Treasury Notes, 0.75%-5.75%, due 8/15/10-7/31/14, value $545,408,332) 0.20 1,000,000,000 1,000,000,000 Goldman, Sachs & Co. dated 7/30/10, due 8/2/10 in the amount of $36,000,420 (fully collateralized by $36,419,200 U.S. Treasury Notes, 1.13%, due 6/30/11, value $36,720,027) 0.14 36,000,000 36,000,000 The Funds 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Morgan Stanley dated 7/30/10, due 8/2/10 in the amount of $300,005,000 (fully collateralized by $299,526,600 U.S. Treasury Inflation Protected Securities, 0.50%, due 4/15/15, value $306,000,045) 0.20 300,000,000 300,000,000 RBC Capital Markets dated 7/30/10, due 8/2/10 in the amount of $450,007,500 (fully collateralized by $74,858,000 U.S. Treasury Bonds, 9.25%, due 2/15/16, value $107,050,803 and $340,633,300 U.S. Treasury Notes, 1%-7.13%, due 9/30/11-2/15/23, value $351,949,239) 0.20 450,000,000 450,000,000 RBS Securities, Inc. dated 7/30/10, due 8/2/10 in the amount of $200,003,333 (fully collateralized by $7,450,000 International Bank for Reconstruction and Development, 2%, due 4/2/12, value $7,653,873, $162,205,000 International Finance Corp., 2%, due 10/29/12, value $163,548,953 and $31,940,000 U.S. Treasury Notes, 1.88%, due 6/15/12, value $32,798,396) 0.20 200,000,000 200,000,000 Societe Generale dated 7/30/10, due 8/2/10 in the amount of $1,000,015,833 (fully collateralized by $10,000,000 Federal Home Loan Mortgage Corp., 4.50%, due 5/20/25, value $10,227,300, $50,216,000 Federal National Mortgage Association, 4%-5%, due 4/22/22-11/26/29, value $50,984,616, $33,992,000 U.S. Treasury Inflation Protected Securities, 2.38%, due 1/15/25, value $42,938,616, $375,127,300 U.S. Treasury Notes, 1.75%-3.13%, due 4/15/13-4/30/17, value $389,915,176 and $1,014,500,000 U.S. Treasury Strips, due 8/15/16-5/15/37, value $525,934,368) 0.19 1,000,000,000 1,000,000,000 UBS Securities LLC dated 7/30/10, due 8/2/10 in the amount of $250,004,167 (fully collateralized by $255,503,000 U.S. Treasury Bills, due 1/6/11-7/28/11, value $255,001,114) 0.20 250,000,000 250,000,000 Total Repurchase Agreements (cost $7,912,000,000) Total Investments (cost $25,619,248,796) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, these securities amounted to $1,671,240,265 or 6.5% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Repurchase Agreements 30.8 Asset-Backed/Commercial Paper 6.5 Federal Home Loan Bank 28.1 Federal Farm Credit Bank .4 Federal National Mortgage Association 18.1 Federal Home Loan Mortgage Corp. 15.7  Based on net assets. See notes to financial statements. 20 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies93.1% Federal Farm Credit Bank: 8/6/10 0.40 328,000,000 a 328,037,573 8/9/10 0.18 15,000,000 14,999,400 8/10/10 0.21 25,000,000 24,998,687 8/23/10 0.32 100,000,000 a 99,929,572 8/27/10 0.34 412,000,000 a 411,982,637 9/28/10 0.25 50,000,000 49,979,861 12/15/10 0.32 50,000,000 49,939,556 12/17/10 0.21 25,500,000 a 25,499,026 1/5/11 0.21 30,000,000 a 29,998,696 2/6/12 0.44 75,000,000 a 74,894,899 Federal Home Loan Bank: 8/2/10 0.06 334,000,000 333,999,443 8/2/10 0.44 250,000,000 a 250,000,000 8/5/10 0.11 130,175,000 130,173,409 8/10/10 0.11 99,275,000 99,272,270 8/18/10 0.18 300,000,000 299,975,208 9/15/10 0.16 50,000,000 49,990,313 9/17/10 0.15 100,000,000 99,980,417 9/29/10 0.19 300,000,000 299,909,042 10/15/10 0.19 249,500,000 249,403,323 10/22/10 0.19 80,000,000 79,965,378 11/10/10 0.28 125,000,000 124,998,106 11/24/10 0.32 287,000,000 287,155,308 11/26/10 0.32 100,000,000 99,994,277 12/9/10 0.31 150,000,000 149,999,893 12/10/10 0.27 77,715,000 78,957,041 12/17/10 0.25 16,345,000 16,551,928 12/22/10 0.26 200,000,000 199,797,417 1/18/11 0.36 200,000,000 200,352,645 Total U.S. Government Agencies (cost $4,160,735,325) U.S. Treasury Bills6.7% 8/26/10 (cost $299,967,708) 0.16 300,000,000 Total Investments (cost $4,460,703,033) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Federal Home Loan Bank 68.3 U.S. Treasury Bills 6.7 Federal Farm Credit Bank 24.8  Based on net assets. See notes to financial statements. The Funds 21 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills22.4% 8/12/10 0.13 700,000,000 699,971,583 9/9/10 0.20 250,000,000 249,945,833 10/7/10 0.26 430,000,000 429,795,929 10/14/10 0.24 500,000,000 499,758,472 12/2/10 0.20 400,000,000 399,726,667 1/13/11 0.20 250,000,000 249,776,563 Total U.S. Treasury Bills (cost $2,528,975,047) U.S. Treasury Notes47.0% 8/2/10 0.11 1,357,000,000 1,357,095,089 8/16/10 0.27 240,000,000 240,381,896 8/31/10 0.31 350,000,000 350,588,217 9/15/10 0.26 225,000,000 225,989,858 9/30/10 0.21 1,093,100,000 1,096,297,451 11/1/10 0.21 225,615,000 226,330,857 11/15/10 0.30 170,000,000 172,069,990 11/30/10 0.24 485,000,000 486,615,813 12/15/10 0.30 225,000,000 228,390,929 12/31/10 0.25 380,000,000 380,967,332 5/31/11 0.27 300,000,000 311,392,206 8/1/11 1.89 200,000,000 209,011,929 Total U.S. Treasury Notes (cost $5,285,131,567) Repurchase Agreements30.2% Banc of America Securities LLC dated 7/30/10, due 8/2/10 in the amount of $50,000,833 (fully collateralized by $51,821,925 Government National Mortgage Association, 4.50%-5%, due 7/15/39-8/15/39, value $51,000,000) 0.20 50,000,000 50,000,000 Barclays Capital, Inc. dated 7/30/10, due 8/2/10 in the amount of $657,011,498 (fully collateralized by $102,054,800 U.S. Treasury Bills, due 9/9/10-1/13/11, value $102,000,022 and $486,232,800 U.S. Treasury Notes, 4.50%-4.75%, due 2/15/17-8/15/17, value $568,140,077) 0.21 657,000,000 657,000,000 BNP Paribas dated 7/30/10, due 8/2/10 in the amount of $800,012,667 (fully collateralized by $79,806,300 U.S. Treasury Bills, due 1/13/11, value $79,739,263 and $719,020,100 U.S. Treasury Notes, 1%-2%, due 12/31/11-11/30/13, value $736,260,798) 0.19 800,000,000 800,000,000 22 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Credit Agricole dated 7/30/10, due 8/2/10 in the amount of $500,008,333 (fully collateralized by $51,063,500 U.S. Treasury Bills, due 8/19/10-7/28/11, value $50,947,243, $7,863,000 U.S. Treasury Bonds, 4.38%-4.63%, due 2/15/40-5/15/40, value $8,661,828, $10,000,000 U.S. Treasury Inflation Protected Securities, 0.63%, due 4/15/13, value $10,559,515 and $417,732,700 U.S. Treasury Notes, 0.88%-4.88%, due 2/28/11-5/15/20, value $439,831,417) 0.20 500,000,000 500,000,000 Credit Suisse Securities LLC dated 7/30/10, due 8/2/10 in the amount of $100,001,667 (fully collateralized by $94,235,000 U.S. Treasury Bonds, 4.50%, due 5/15/38, value $102,002,174) 0.20 100,000,000 100,000,000 Deutsche Bank Securities Inc. dated 7/30/10, due 8/2/10 in the amount of $100,001,667 (fully collateralized by $404,529,376 Government National Mortgage Association, 4%-7%, due 4/15/19-6/15/50, value $102,000,000) 0.20 100,000,000 100,000,000 HSBC USA Inc. dated 7/30/10, due 8/2/10 in the amount of $400,006,000 (fully collateralized by $37,589,000 U.S. Treasury Bonds, 8.13%, due 5/15/21, value $55,305,072 and $334,911,000 U.S. Treasury Notes, 1.75%-4.13%, due 8/15/12-4/15/13, value $352,699,747) 0.18 400,000,000 400,000,000 JPMorgan Chase & Co. dated 7/30/10, due 8/2/10 in the amount of $200,003,167 (fully collateralized by $244,572,959 Government National Mortgage Association, 4%-12%, due 5/15/13-4/15/52, value $204,000,216) 0.19 200,000,000 200,000,000 RBC Capital Markets dated 7/30/10, due 8/2/10 in the amount of $200,003,333 (fully collateralized by $25,790,000 U.S. Treasury Bills, due 9/23/10, value $25,783,578 and $170,358,600 U.S. Treasury Notes, 1.38%-4.75%, due 2/28/11-3/31/16, value $178,216,516) 0.20 200,000,000 200,000,000 RBS Securities, Inc. dated 7/30/10, due 8/2/10 in the amount of $400,006,667 (fully collateralized by $392,826,700 U.S. Treasury Notes, 1.75%-3%, due 3/31/14-2/28/17, value $408,003,914) 0.20 400,000,000 400,000,000 Total Repurchase Agreements (cost $3,407,000,000) Total Investments (cost $11,221,106,614) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Treasury Notes 47.0 U.S. Treasury Bills 22.4 Repurchase Agreements 30.2  Based on net assets. See notes to financial statements. The Funds 23 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills76.2% 8/5/10 0.16 1,371,000,000 1,370,975,512 8/12/10 0.13 2,935,000,000 2,934,883,492 8/19/10 0.14 485,000,000 484,965,465 8/26/10 0.15 594,000,000 593,936,903 9/2/10 0.16 950,000,000 949,868,000 9/9/10 0.13 1,300,000,000 1,299,823,958 9/16/10 0.12 1,326,000,000 1,325,798,999 9/23/10 0.16 2,060,000,000 2,059,515,715 9/30/10 0.21 1,343,000,000 1,342,530,067 10/28/10 0.15 1,000,000,000 999,633,333 12/30/10 0.19 700,000,000 699,456,820 1/13/11 0.20 1,000,000,000 999,106,250 1/27/11 0.20 437,000,000 436,576,292 Total U.S. Treasury Bills (cost $15,497,070,806) U.S. Treasury Notes27.6% 8/2/10 0.12 860,000,000 860,060,109 8/16/10 0.18 573,000,000 573,924,956 8/16/10 0.19 765,000,000 766,743,522 8/31/10 0.17 490,000,000 490,877,844 9/15/10 0.14 723,000,000 726,295,680 9/30/10 0.16 1,546,000,000 1,550,639,749 10/15/10 0.14 75,000,000 75,630,203 11/30/10 0.16 400,000,000 401,430,692 1/31/11 0.22 176,000,000 176,543,777 Total U.S. Treasury Notes (cost $5,622,146,532) Total Investments (cost $21,119,217,338) 103.8% Liabilities, Less Cash and Receivables (3.8%) Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Treasury Bills 76.2 U.S. Treasury Notes 27.6  Based on net assets. See notes to financial statements. 24 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments99.5% Alabama1.7% Macon Trust Various Certificates (Spanish Fort Redevelopment Authority, Revenue (Spanish Fort Town Center)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.40 8/7/10 20,750,000 a,b 20,750,000 Arizona2.4% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.49 8/7/10 9,700,000 a 9,700,000 JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.28 8/7/10 8,500,000 a,b 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.34 8/7/10 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.29 8/7/10 7,600,000 a 7,600,000 Yavapai County Industrial Development Authority, HR (Northern Arizona Healthcare System) (LOC; Banco Bilbao Vizcaya Argentaria) 0.38 8/7/10 3,400,000 a 3,400,000 California2.1% California Infrastructure and Economic Development Bank, Revenue (California Academy of Sciences, San Francisco, California) (LOC; Allied Irish Banks) 1.25 8/1/10 5,000,000 a 5,000,000 California Statewide Communities Development Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.37 8/7/10 13,995,000 a,b 13,995,000 Los Angeles Department of Water and Power, Revenue, CP (Liquidity Facility; Banco Bilbao Vizcaya Argentaria) 0.55 8/19/10 7,500,000 7,500,000 Colorado2.7% Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 21,000,000 21,007,674 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.54 8/7/10 2,915,000 a 2,915,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 0.54 8/7/10 2,635,000 a 2,635,000 Erie, COP (Lease Purchase Agreement) (LOC; Key Bank) 1.00 8/7/10 4,070,000 a 4,070,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.30 8/7/10 2,950,000 a 2,950,000 Connecticut.6% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 0.28 8/7/10 7,300,000 a,b 7,300,000 District of Columbia5.2% District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.37 10/19/10 10,000,000 10,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.45 8/7/10 15,000,000 a 15,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.45 8/7/10 25,000,000 a 25,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Wachovia Bank) 0.32 8/7/10 14,700,000 a 14,700,000 Florida10.0% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.33 8/7/10 13,230,000 a 13,230,000 The Funds 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida (continued) Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 20,000,000 20,102,432 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.36 8/1/10 19,695,000 a 19,695,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Bank of America) 0.35 9/14/10 21,905,000 21,905,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.39 9/14/10 13,151,000 13,151,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.45 9/14/10 13,130,000 13,130,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.25 8/7/10 6,700,000 a 6,700,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.43 8/1/10 15,850,000 a 15,850,000 Georgia3.2% Cobb County, GO Notes, TAN 1.50 12/30/10 20,000,000 20,099,728 Fulton County School District, Construction Notes 1.50 12/30/10 15,000,000 15,075,500 Gwinnett County Development Authority, IDR (Suzannas Kitchen, Inc. Project) (LOC; Wachovia Bank) 0.42 8/7/10 5,000,000 a 5,000,000 Illinois1.4% Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.27 8/7/10 5,000,000 a 5,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.31 8/7/10 3,700,000 a 3,700,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.31 8/7/10 8,405,000 a 8,405,000 Indiana4.4% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.35 8/7/10 3,255,000 a 3,255,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.29 8/7/10 2,215,000 a 2,215,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.35 8/7/10 3,300,000 a 3,300,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.32 8/7/10 6,000,000 a 6,000,000 Indianapolis Local Public Improvement Bond Bank, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.43 8/1/10 40,000,000 a 40,000,000 Iowa.8% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 5,000,000 5,008,289 Ringgold County Hospital, HR, BAN (Ringgold County Hospital Project) 1.50 10/1/10 5,000,000 5,004,150 26 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Kansas.7% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 0.32 8/7/10 8,580,000 a 8,580,000 Kentucky1.6% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.40 8/7/10 9,320,000 a 9,320,000 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 0.38 8/7/10 6,100,000 a 6,100,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.25 1/1/11 5,000,000 5,011,424 Louisiana1.3% Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.28 8/7/10 15,750,000 a 15,750,000 Maryland2.3% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 0.41 8/7/10 6,475,000 a 6,475,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.31 8/7/10 5,975,000 a 5,975,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.29 8/7/10 2,700,000 a 2,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 0.33 8/7/10 3,705,000 a 3,705,000 Montgomery County, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.32 9/1/10 10,000,000 10,000,000 Massachusetts1.9% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities AuthorityHarvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.33 8/7/10 10,250,000 a,b 10,250,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.38 8/7/10 4,000,000 a,b 4,000,000 Massachusetts Development Finance Agency, Revenue (The Brimmer and May School Issue) (LOC; Comerica Bank) 0.53 8/7/10 9,675,000 a 9,675,000 Michigan5.6% Michigan, GO Notes 2.00 9/30/10 20,000,000 20,048,122 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health Ssytem) 0.33 8/3/10 20,000,000 20,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.35 8/4/10 7,000,000 7,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.28 8/7/10 5,800,000 a 5,800,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.45 8/7/10 2,200,000 a 2,200,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.30 8/7/10 4,355,000 a 4,355,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.30 8/7/10 10,460,000 a 10,460,000 Minnesota2.7% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.27 8/7/10 3,245,000 a 3,245,000 The Funds 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Minnesota (continued) Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.30 8/7/10 7,000,000 a 7,000,000 Minnesota Tax and Aid Anticipation Borrowing Program, COP (GO Aid Anticipation Certificates of Indebtedness) (Minnesota School District Credit Enhancement Program) 2.00 9/10/10 6,000,000 6,011,316 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.52 8/3/10 10,000,000 10,000,000 University of Minnesota, CP 0.32 11/9/10 7,837,000 7,837,000 Missouri.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (The Childrens Mercy Hospital) (LOC; UBS AG) 0.25 8/7/10 6,850,000 a 6,850,000 Nebraska1.2% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.25 8/7/10 14,820,000 a 14,820,000 Nevada2.3% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.30 8/7/10 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.30 8/7/10 6,600,000 a 6,600,000 Director of Nevada Department of Business and Industry, Revenue (Nevada Cancer Institute Project) (LOC; Bank of America) 0.27 8/7/10 5,450,000 a 5,450,000 New Hampshire.4% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.42 8/7/10 5,000,000 a 5,000,000 New Jersey.9% East Brunswick Township, GO Notes, BAN 2.50 4/27/11 10,500,000 10,648,499 New York4.8% Metropolitan Transportation Authority, RAN 2.00 12/31/10 10,000,000 10,066,935 New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 0.65 8/1/10 21,000,000 a 21,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.32 8/7/10 15,000,000 a 15,000,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 10,000,000 10,000,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.36 8/1/10 4,000,000 a 4,000,000 North Carolina4.0% North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.31 8/7/10 30,000,000 a 30,000,000 Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 0.27 8/7/10 19,200,000 a 19,200,000 Ohio4.3% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.29 8/7/10 5,055,000 a 5,055,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.38 8/7/10 1,955,000 a 1,955,000 28 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Ohio (continued) Montgomery County, Revenue, CP (Miami Valley Hospital) 0.50 9/10/10 10,000,000 10,000,000 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 0.48 8/7/10 4,415,000 a 4,415,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.31 8/7/10 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.32 8/7/10 9,700,000 a 9,700,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.33 8/7/10 7,870,000 a,b 7,870,000 Oklahoma.5% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.75 9/1/10 6,055,000 6,055,000 Pennsylvania4.4% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.46 8/7/10 2,920,000 a 2,920,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Bank) 0.33 8/7/10 10,405,000 a 10,405,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 2,400,000 a 2,400,000 Haverford Township School District, GO Notes (LOC; TD Bank) 0.27 8/7/10 3,500,000 a 3,500,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.33 8/7/10 7,400,000 a 7,400,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.43 8/7/10 16,000,000 a 16,000,000 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 0.46 8/7/10 2,400,000 a 2,400,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.28 9/8/10 10,000,000 10,000,000 South Carolina3.7% Charleston County School District, GO Notes, TAN 2.00 4/1/11 20,000,000 20,225,291 South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 2.00 4/15/11 25,000,000 25,284,895 South Dakota.1% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 0.34 8/7/10 1,555,000 a,b 1,555,000 Tennessee1.1% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.26 8/7/10 3,600,000 a 3,600,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.26 8/7/10 6,700,000 a 6,700,000 The Funds 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tennessee (continued) Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 3,000,000 3,009,581 Texas11.6% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.32 8/7/10 10,000,000 a 10,000,000 Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 8/7/10 5,000,000 a,b 5,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 0.35 8/7/10 3,660,000 a 3,660,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.35 8/2/10 15,000,000 15,000,000 Harris County, GO Notes, TAN 2.00 2/28/11 10,000,000 10,096,258 Port of Port Arthur Navigation District, Revenue, CP (BASF Project) 0.52 8/16/10 10,000,000 10,000,000 Texas, GO Notes (Veterans Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.31 8/7/10 16,000,000 a 16,000,000 Texas, TRAN 2.50 8/31/10 18,000,000 18,030,272 Texas Department of Housing and Community Affairs, SFMR 0.28 8/7/10 56,400,000 a 56,400,000 Utah.9% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.23 8/7/10 7,300,000 a 7,300,000 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.60 12/29/10 3,495,000 3,495,000 Vermont.9% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Credit Agricole) 0.50 8/18/10 10,800,000 10,800,000 Virginia2.6% Chesterfield County Economic Development Authority, Revenue (Bon Secours Health System, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.33 8/7/10 18,770,000 a 18,770,000 Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 0.38 8/7/10 13,520,000 a 13,520,000 Washington1.1% Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.41 8/7/10 4,960,000 a 4,960,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 0.48 8/7/10 600,000 a 600,000 Washington Economic Development Finance Authority, SWDR (CleanScapes, Inc. Project) (LOC; Bank of the West) 0.33 8/7/10 7,895,000 a 7,895,000 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Wisconsin3.1% Jefferson School District, GO Notes, BAN 1.80 6/1/11 4,500,000 4,512,210 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.40 8/7/10 6,250,000 a 6,250,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Fortis Bank) 0.32 8/7/10 20,860,000 a 20,860,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 7,000,000 7,015,111 Wyoming.4% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.31 8/7/10 5,000,000 a 5,000,000 Total Investments (cost $1,235,705,687) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% See footnotes on page 53. See notes to financial statements. The Funds 31 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments99.8% New York98.9% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.34 8/7/10 7,560,000 a 7,560,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.30 8/7/10 2,700,000 a 2,700,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 0.38 8/7/10 4,985,000 a 4,985,000 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Young Mens Christian Association of Olean, N.Y. Project) (LOC; Key Bank) 0.48 8/7/10 3,280,000 a 3,280,000 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.45 8/7/10 11,340,000 a 11,340,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (Trayer Products, Inc. Project) (LOC; HSBC Bank USA) 0.45 8/7/10 655,000 a 655,000 Clarkstown Central School District, GO Notes, TAN 0.75 11/5/10 6,500,000 6,506,704 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Liquidity Facility; Key Bank) 0.38 8/7/10 7,700,000 a 7,700,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 0.38 8/7/10 10,140,000 a 10,140,000 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.26 8/7/10 6,945,000 a 6,945,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.26 8/7/10 5,245,000 a 5,245,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.33 8/7/10 7,645,000 a 7,645,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.33 8/7/10 9,065,000 a 9,065,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 0.33 8/7/10 14,375,000 a 14,375,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 0.36 8/7/10 3,650,000 a 3,650,000 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.29 8/7/10 5,000,000 a 5,000,000 Eastchester Union Free School District, GO Notes, TAN 1.00 12/29/10 10,500,000 10,526,594 Elmira City School District, GO Notes, BAN 1.50 6/30/11 8,500,000 8,526,832 Erie County Industrial Development Agency, Civic Facility Revenue (Heritage Center Project) (LOC; Key Bank) 0.53 8/7/10 1,540,000 a 1,540,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.45 8/7/10 450,000 a 450,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.45 8/7/10 3,365,000 a 3,365,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.41 8/7/10 2,900,000 a 2,900,000 32 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Forestville Central School District, GO Notes, BAN 2.00 7/14/11 4,700,000 4,738,417 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.45 8/7/10 1,800,000 a 1,800,000 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, State Personal Income Tax Revenue (Education)) (Liquidity Facility; JPMorgan Chase Bank) 0.28 8/7/10 7,000,000 a,b 7,000,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.41 8/7/10 2,255,000 a 2,255,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.37 10/14/10 29,400,000 29,400,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.29 8/7/10 20,000,000 a 20,000,000 Mamaroneck Village, GO Notes, BAN 1.00 8/18/10 3,514,000 3,515,054 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.29 8/7/10 34,900,000 a 34,900,000 Metropolitan Transportation Authority, RAN 2.00 12/31/10 25,000,000 25,167,338 Metropolitan Transportation Authority, Transportation Revenue (LOC; BNP Paribas) 0.24 8/7/10 15,000,000 a 15,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.33 8/7/10 19,860,000 a 19,860,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 8/7/10 14,310,000 a 14,310,000 Monroe County Industrial Development Agency, Civic Facility Revenue (DePaul Properties, Inc. Project) (LOC; Key Bank) 0.38 8/7/10 2,815,000 a 2,815,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.33 8/7/10 2,280,000 a 2,280,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Bank) 0.48 8/7/10 2,100,000 a 2,100,000 Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.45 8/7/10 310,000 a 310,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC Robert Weslayan College Project) (LOC; M&T Bank) 0.31 8/7/10 2,600,000 a 2,600,000 New York City, GO Notes 5.00 8/1/10 3,000,000 3,000,000 New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 0.65 8/1/10 37,500,000 a 37,500,000 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.22 8/7/10 6,785,000 a 6,785,000 New York City Housing Development Corporation, MFHR 0.33 9/15/10 11,175,000 11,175,000 New York City Housing Development Corporation, MFHR 0.37 12/31/10 9,000,000 9,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Citibank NA) 0.31 8/7/10 10,000,000 a,b 10,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Dexia Credit Locale) 0.32 8/1/10 6,280,000 a 6,280,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.28 8/7/10 6,900,000 a 6,900,000 The Funds 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.32 8/7/10 14,360,000 a 14,360,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.28 8/7/10 8,000,000 a 8,000,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New YorkFederation of French Alliances in the United States Project) (LOC; M&T Bank) 0.53 8/7/10 1,860,000 a 1,860,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Bank) 0.33 8/7/10 4,900,000 a 4,900,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Bank) 0.33 8/7/10 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 0.53 8/7/10 2,400,000 a 2,400,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.40 8/3/10 7,400,000 7,400,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 0.33 8/1/10 2,400,000 a 2,400,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.28 8/7/10 2,095,000 a,b 2,095,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 2.50 11/1/10 6,975,000 7,013,502 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 15,000,000 15,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.27 8/7/10 17,700,000 a 17,700,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.32 8/7/10 7,300,000 a 7,300,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 8/7/10 14,350,000 a 14,350,000 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Bank) 0.25 8/7/10 6,925,000 a 6,925,000 New York State Dormitory Authority, Revenue (F.F.T. Senior Communities, Inc.) (LOC; KBC Bank) 0.26 8/7/10 4,420,000 a 4,420,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.29 8/7/10 2,625,000 a 2,625,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.36 8/7/10 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) 0.22 8/7/10 25,175,000 a 25,175,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 0.30 8/7/10 9,000,000 a 9,000,000 34 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.24 8/7/10 4,200,000 a 4,200,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Bank of America) 0.25 8/7/10 17,700,000 a 17,700,000 New York State Urban Development Corporation, Service Contract Revenue, Refunding 1.00 1/1/11 11,615,000 11,646,968 New York State Urban Development Corporation, Service Contract Revenue, Refunding 1.00 1/1/11 7,990,000 8,011,991 Newburgh City School District, GO Notes, BAN 1.00 12/17/10 15,000,000 15,030,830 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 0.36 8/7/10 3,200,000 a 3,200,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Bank) 0.43 8/7/10 2,250,000 a 2,250,000 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; FHLB) 0.46 8/7/10 6,455,000 a 6,455,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises/Newtex Industries, Inc. Facility) (LOC; HSBC Bank USA) 0.45 8/7/10 2,540,000 a 2,540,000 Orange County Industrial Development Agency, Civic Facility Revenue (Saint Lukes Cornwall Hospital Project) (LOC; Key Bank) 0.36 8/7/10 3,700,000 a 3,700,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 0.48 8/7/10 3,025,000 a 3,025,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.37 8/10/10 20,050,000 20,050,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.38 8/12/10 20,035,000 20,035,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.38 8/16/10 20,740,000 20,740,000 Port Authority of New York and New Jersey, Equipment Notes 0.34 8/7/10 10,500,000 a 10,500,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.36 8/1/10 300,000 a 300,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank NA) 0.25 8/7/10 3,595,000 a 3,595,000 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue, Refunding (Claxton-Hepburn Medical Center Project) (LOC; Key Bank) 0.36 8/7/10 3,500,000 a 3,500,000 Schenectady, GO Notes, BAN 1.50 5/20/11 5,000,000 5,009,829 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Bank) 0.33 8/7/10 5,535,000 a 5,535,000 South Country Central School District at Brookhaven, GO Notes, TAN 1.50 6/30/11 3,500,000 c 3,517,325 The Funds 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.31 8/7/10 2,410,000 a 2,410,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; HSBC Bank USA) 0.26 8/7/10 2,730,000 a 2,730,000 Syracuse Industrial Development Agency, Housing Revenue (Masonic Lofts LLC Project) (LOC; Key Bank) 0.60 8/7/10 4,050,000 a 4,050,000 Ticonderoga Central School District, GO Notes, BAN 2.00 6/24/11 7,300,000 7,354,833 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Bank) 0.43 8/7/10 1,205,000 a 1,205,000 Wappingers Central School District, GO Notes, TAN 1.00 10/29/10 2,700,000 2,702,675 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.40 8/13/10 13,255,000 13,255,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 0.43 8/7/10 30,000,000 a 30,000,000 Yonkers Industrial Development Agency, Revenue (Merlots Program) (11-23 Saint Casimir Avenue, LP Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.33 8/7/10 5,715,000 a,b 5,715,000 U.S. Related.9% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.29 8/7/10 7,000,000 a,b 7,000,000 Total Investments (cost $819,778,892) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% See footnotes on page 53. See notes to financial statements. 36 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments99.7% Alabama.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/10 5,000,000 5,077,843 Arizona1.2% Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.38 8/7/10 12,415,000 a,b,d 12,415,000 Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Bank of America) 0.40 8/7/10 9,620,000 a,b,d 9,620,000 Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.49 8/7/10 18,300,000 a,d 18,300,000 California2.6% Los Angeles Department of Water and Power, Revenue, CP (Liquidity Facility; Banco Bilbao Vizcaya Argentaria) 0.55 8/19/10 22,500,000 22,500,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 8/7/10 66,815,000 a 66,815,000 Colorado4.8% Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 77,000,000 77,028,305 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.27 8/7/10 9,900,000 a 9,900,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.28 8/7/10 17,600,000 a,b 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.28 8/7/10 55,300,000 a 55,300,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.30 8/7/10 8,000,000 a 8,000,000 Connecticut.8% Bridgeport, GO Notes, TAN 1.50 8/12/10 10,000,000 10,002,857 Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.27 8/7/10 4,560,000 a,d 4,560,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.28 8/7/10 11,850,000 a,b 11,850,000 Delaware.7% Delaware Economic Development Authority, Multi-Family Revenue (School House Trust Project) (LOC; HSBC Bank USA) 0.45 8/7/10 11,900,000 a 11,900,000 Delaware Economic Development Authority, Revenue (Connections Community Support Programs, Inc. Project) (LOC; PNC Bank NA) 0.26 8/7/10 2,645,000 a 2,645,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.24 8/7/10 8,325,000 a,d 8,325,000 District of Columbia1.4% District of Columbia, Revenue (American Legacy Foundation Issue) 0.27 8/7/10 14,000,000 a 14,000,000 District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.40 8/7/10 6,565,000 a,d 6,565,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.37 10/5/10 1,000,000 1,000,000 The Funds 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) District of Columbia (continued) District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.37 10/19/10 26,220,000 26,220,000 Florida6.7% Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 8/7/10 22,925,000 a,b 22,925,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 68,000,000 68,348,267 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.36 8/1/10 4,000,000 a,d 4,000,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.39 9/14/10 15,000,000 15,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.23 8/7/10 14,500,000 a,d 14,500,000 Jacksonville, Transportation Revenue (LOC; Wachovia Bank) 0.25 8/7/10 10,600,000 a 10,600,000 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 8/7/10 11,200,000 a 11,200,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 0.27 8/7/10 3,870,000 a 3,870,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 9/13/10 25,000,000 25,000,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.34 8/7/10 14,500,000 a 14,500,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.29 8/7/10 44,525,000 a 44,525,000 Georgia4.7% Cobb County, GO Notes, TAN 1.50 12/30/10 75,000,000 75,373,979 Fulton County, General Fund TAN 2.00 12/31/10 45,000,000 45,322,064 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wachovia Bank) 0.25 8/7/10 14,200,000 a 14,200,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 8/7/10 25,365,000 a,b 25,365,000 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.26 8/7/10 5,040,000 a,d 5,040,000 Idaho.6% Idaho Health Facilities Authority, Revenue (Saint Lukes Regional Medical Center Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Bank of Montreal) 0.28 8/1/10 20,000,000 a,d 20,000,000 Illinois6.3% Chicago OHare International Airport, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.30 8/7/10 5,470,000 a,b 5,470,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.35 10/13/10 81,200,000 81,200,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; Harris NA) 0.30 8/7/10 6,500,000 a,d 6,500,000 38 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois (continued) Illinois Finance Authority, Revenue (Riverside Health System) (LOC; JPMorgan Chase Bank) 0.26 8/7/10 4,295,000 a,d 4,295,000 Illinois Finance Authority, Revenue (The Landing at Plymouth Place Project) (LOC; Lloyds TSB Bank PLC) 0.28 8/7/10 10,000,000 a 10,000,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.28 8/7/10 4,450,000 a,d 4,450,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 0.29 8/7/10 80,000,000 a 80,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 8/7/10 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.27 8/7/10 3,250,000 a 3,250,000 Indiana2.8% Indiana Bond Bank, Midyear Funding Program Notes (LOC; JPMorgan Chase Bank) 1.50 1/6/11 12,220,000 12,276,051 Indiana Finance Authority, HR (Community Health Network Project) (LOC; Bank of America) 0.31 8/7/10 15,000,000 a,d 15,000,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.22 8/7/10 5,000,000 a,d 5,000,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.20 8/7/10 5,900,000 a,d 5,900,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.28 8/7/10 59,000,000 a,b,d 59,000,000 Kentucky.7% Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.53 8/7/10 16,350,000 a,b 16,350,000 Madisonville, HR (The Trover Clinic Foundation, Inc.) (Liquidity Facility; U.S. Bank NA) 0.30 8/7/10 6,695,000 a,d 6,695,000 Louisiana1.9% Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; ABN-AMRO) 0.30 8/7/10 11,520,000 a,d 11,520,000 Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.30 8/7/10 20,929,000 a,b 20,929,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Bank of America) 0.40 8/7/10 34,045,000 a,b,d 34,045,000 Maine.3% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.30 8/7/10 11,090,000 a 11,090,000 Maryland2.6% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.31 8/7/10 3,500,000 a 3,500,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.29 8/7/10 12,900,000 a 12,900,000 The Funds 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Maryland (continued) Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 0.40 8/7/10 2,230,000 a 2,230,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 0.33 8/7/10 6,780,000 a 6,780,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Bank) 0.35 8/7/10 1,965,000 a 1,965,000 Maryland Health and Higher Educational Facilities Authority, Revenue (De Matha Catholic High School Issue) (LOC; Branch Banking and Trust Co.) 0.28 8/7/10 9,690,000 a 9,690,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (LOC; Branch Banking and Trust Co.) 0.26 8/7/10 5,700,000 a,d 5,700,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.27 8/23/10 47,500,000 47,500,000 Massachusetts.6% Massachusetts, GO Notes, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.29 8/7/10 20,000,000 a 20,000,000 Worcester, GO Notes, BAN 1.75 11/5/10 2,000,000 2,005,735 Michigan7.6% Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Comerica Bank) 0.35 8/7/10 7,950,000 a,d 7,950,000 Michigan, GO Notes 2.00 9/30/10 80,000,000 80,192,490 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.35 8/4/10 10,000,000 d 10,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.35 8/5/10 37,500,000 d 37,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 10/4/10 37,500,000 d 37,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.35 11/2/10 37,500,000 d 37,500,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 11/9/10 15,000,000 d 15,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 12/7/10 15,000,000 d 15,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.28 8/7/10 14,255,000 a 14,255,000 Michigan Municipal Bond Authority, State Aid Revenue Notes (LOC; Bank of Nova Scotia) 1.50 8/23/10 5,000,000 5,002,877 University of Michigan, CP 0.32 9/13/10 8,305,000 8,305,000 Minnesota1.4% Minneapolis, GO Notes, Refunding 3.00 12/1/10 2,500,000 2,522,646 Rochester, Health Care Facilities Revenue, CP (Mayo Foundation) 0.35 9/15/10 19,000,000 d 19,000,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.52 8/3/10 8,000,000 8,000,000 University of Minnesota, CP 0.32 11/9/10 15,175,000 15,175,000 University of Minnesota, CP 0.32 11/9/10 4,250,000 4,250,000 Mississippi.3% Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 0.27 8/7/10 10,000,000 a 10,000,000 40 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Missouri.7% Kansas City Industrial Development Authority, Revenue (Kansas City Downtown Redevelopment District) (LOC; JPMorgan Chase Bank) 0.28 8/7/10 25,800,000 a 25,800,000 Nebraska.3% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.25 8/7/10 9,745,000 a,d 9,745,000 Nevada2.2% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.28 8/7/10 9,770,000 a,b 9,770,000 Las Vegas Convention and Visitors Authority, Revenue, CP (LOC: Bank of Nova Scotia, Fortis Bank and State Street Bank and Trust Co.) 0.37 11/2/10 20,000,000 20,000,000 Las Vegas Valley Water District, CP (LOC; BNP Paribas) 0.35 11/2/10 47,600,000 47,600,000 New Hampshire.5% New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; FHLB) 0.25 8/7/10 8,500,000 a,d 8,500,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; TD Bank) 0.25 8/7/10 9,795,000 a,d 9,795,000 New Jersey2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.30 8/7/10 82,745,000 a 82,745,000 New Mexico.2% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Wachovia Bank) 0.34 8/7/10 6,000,000 a 6,000,000 New York3.9% Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.29 8/7/10 23,150,000 a 23,150,000 Metropolitan Transportation Authority, RAN 2.00 12/31/10 15,000,000 15,100,403 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 8/7/10 26,000,000 a 26,000,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.31 8/1/10 9,200,000 a 9,200,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Dexia Credit Locale) 0.32 8/1/10 6,390,000 a 6,390,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 15,000,000 15,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 8/7/10 40,000,000 a 40,000,000 North Carolina1.6% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Carol Woods Project) (Liquidity Facility; Branch Banking and Trust Co.) 0.25 8/1/10 12,690,000 a,d 12,690,000 The Funds 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) North Carolina (continued) North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.26 8/7/10 5,000,000 a,d 5,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (WakeMed) (LOC; Wachovia Bank) 0.25 8/7/10 9,300,000 a,d 9,300,000 North Carolina Medical Care Commission, HR (Randolph Hospital) (LOC; Bank of America) 0.28 8/1/10 18,820,000 a,d 18,820,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.27 8/7/10 3,400,000 a 3,400,000 Union County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.25 8/7/10 6,200,000 a 6,200,000 Ohio3.9% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.29 8/7/10 5,200,000 a,d 5,200,000 Cleveland, Airport System Revenue (LOC; KBC Bank) 0.35 8/7/10 8,500,000 a 8,500,000 Franklin County, Hospital Facilities Revenue, Refunding (OhioHealth Corporation) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 8/7/10 59,400,000 a,d 59,400,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.35 9/7/10 13,000,000 d 13,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.35 9/15/10 20,000,000 d 20,000,000 Princeton City School District Board of Education, BAN (School Improvement) 2.00 11/24/10 16,000,000 16,080,351 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.33 8/7/10 14,300,000 a,b,d 14,300,000 Oklahoma1.4% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.27 8/7/10 22,600,000 a,d 22,600,000 Oklahoma Development Finance Authority, Revenue, CP (Integris Baptist Medical Center) 0.31 8/13/10 24,500,000 d 24,500,000 Oregon.4% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.30 8/7/10 5,370,000 a,d 5,370,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.30 8/7/10 8,475,000 a,d 8,475,000 Pennsylvania13.8% Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.48 1/13/11 5,000,000 d 5,000,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.30 8/7/10 7,300,000 a,d 7,300,000 Chester County Health and Education Facilities Authority, Retirement Community Revenue (Kendal-Crosslands Communities Project) (LOC; Wachovia Bank) 0.25 8/7/10 20,935,000 a,d 20,935,000 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.33 8/7/10 11,190,000 a 11,190,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.33 8/7/10 7,240,000 a,d 7,240,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wachovia Bank) 0.30 8/7/10 65,075,000 a 65,075,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 9,200,000 a 9,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 11,200,000 a 11,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 16,600,000 a 16,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 12,500,000 a 12,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 9,300,000 a 9,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 12,300,000 a 12,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 9,500,000 a 9,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 6,400,000 a 6,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.26 8/7/10 10,000,000 a 10,000,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 0.33 8/7/10 16,305,000 a 16,305,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.28 8/7/10 33,406,000 a,d 33,406,000 Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.32 8/1/10 2,100,000 a,d 2,100,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 0.33 8/7/10 7,970,000 a,d 7,970,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.33 8/7/10 1,165,000 a 1,165,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Utilities Project) (LOC; Wachovia Bank) 0.45 9/1/10 4,000,000 4,000,000 The Funds 43 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Utilities Project) (LOC; Wachovia Bank) 0.62 9/1/10 12,000,000 12,000,000 Philadelphia, GO Notes, TRAN 2.00 6/30/11 52,000,000 52,612,483 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.28 8/7/10 46,225,000 a 46,225,000 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; M&T Bank) 0.28 8/7/10 7,000,000 a 7,000,000 Ridley School District, GO Notes (LOC; TD Bank) 0.27 8/7/10 3,000,000 a 3,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.32 8/12/10 10,000,000 10,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.28 9/8/10 15,000,000 15,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.32 10/7/10 20,000,000 20,000,000 Wallingford-Swarthmore School District, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.54 8/7/10 10,000,000 a 10,000,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Bank) 0.33 8/7/10 3,765,000 a 3,765,000 South Carolina1.3% South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.29 8/7/10 44,625,000 a,d 44,625,000 Tennessee6.6% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.27 8/7/10 49,425,000 a 49,425,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 8/7/10 9,690,000 a 9,690,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 8/7/10 6,245,000 a 6,245,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 8/7/10 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.27 8/7/10 48,225,000 a 48,225,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thuringen Girozentrale) 0.20 8/7/10 18,925,000 a 18,925,000 44 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tennessee (continued) Shelby County Health, Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; ABN-AMRO) 0.28 8/7/10 6,270,000 a,d 6,270,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.30 8/7/10 14,640,000 a,b 14,640,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.30 8/7/10 53,990,000 a,b 53,990,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.33 9/14/10 18,750,000 18,750,000 Texas8.4% Crawford Education Facilities Corporation, Revenue (Hyde Park Baptist School Project) (LOC; JPMorgan Chase Bank) 0.25 8/7/10 12,600,000 a 12,600,000 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.36 8/1/10 5,000,000 a,d 5,000,000 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.36 8/1/10 32,000,000 a,d 32,000,000 Harris County, CP (Liquidity Facility: Bank of Nova Scotia and BNP Paribas) 0.35 8/13/10 25,015,000 25,015,000 Harris County, GO Notes, TAN 2.00 2/28/11 32,000,000 32,308,025 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.45 1/11/11 22,500,000 d 22,500,000 Harris County Metropolitan Transportation Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.33 9/13/10 13,250,000 13,250,000 Houston, Utility System Revenue, CP (LOC; Bank of Nova Scotia) 0.37 9/15/10 10,000,000 10,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.33 8/7/10 7,000,000 a,b,d 7,000,000 RBC Municipal Products, Inc. (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.28 8/7/10 21,000,000 a,b 21,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.28 8/7/10 6,500,000 a,d 6,500,000 Texas, TRAN 2.50 8/31/10 38,000,000 38,063,734 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Liquidity Facility; Citibank NA) 0.28 8/7/10 10,940,000 a,b 10,940,000 University of Texas, University Revenue, CP 0.26 8/3/10 20,000,000 20,000,000 University of Texas, University Revenue, CP 0.31 10/13/10 30,000,000 30,000,000 University of Texas, University Revenue, CP 0.30 11/15/10 9,000,000 9,000,000 The Funds 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Utah2.2% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.32 8/7/10 39,600,000 a 39,600,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.23 8/7/10 24,700,000 a,d 24,700,000 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.50 12/29/10 4,805,000 4,805,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.28 8/7/10 6,400,000 a 6,400,000 Virginia1.2% Chesterfield County Economic Development Authority, Revenue (Bon Secours Health System, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.33 8/7/10 20,000,000 a,d 20,000,000 Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 0.35 8/7/10 9,000,000 a 9,000,000 Richmond, CP (Liquidity Facility; Bank of America) 0.43 8/9/10 6,500,000 6,500,000 Roanoke Industrial Development Authority, HR (Carilion Health System Obligated Group) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wachovia Bank) 0.25 8/1/10 8,000,000 a,d 8,000,000 Washington.2% Puttable Floating Option Tax Exempt Receipts (Washington, Various Purpose GO, Refunding) (Liquidity Facility; Bank of America) 0.28 8/7/10 6,060,000 a,b 6,060,000 Wisconsin.4% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.35 8/7/10 6,500,000 a 6,500,000 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.28 8/7/10 6,375,000 a 6,375,000 Total Investments (cost $3,476,958,110) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% See footnotes on page 53. See notes to financial statements. 46 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments99.9% California97.6% ABAG Finance Authority for Nonprofit Corporations, Revenue (Eskaton Village-Roseville) (LOC; KBC Bank) 0.30 8/7/10 14,670,000 a 14,670,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.30 8/7/10 12,000,000 a 12,000,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.30 8/7/10 15,560,000 a 15,560,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.36 8/7/10 2,670,000 a 2,670,000 Alameda Unified School District, GO Notes, TRAN 2.00 6/30/11 2,600,000 2,623,476 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; KBC Bank) 0.30 8/7/10 185,000 a 185,000 California, Economic Recovery Bonds (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 8/7/10 10,825,000 a 10,825,000 California, GO Notes (LOC; KBC Bank) 0.32 8/1/10 11,600,000 a 11,600,000 California, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.36 8/1/10 2,000,000 a 2,000,000 California, GO Notes (Prerefunded) 5.25 9/1/10 1,015,000 e 1,019,138 California, GO Notes (Prerefunded) 5.25 9/1/10 2,550,000 e 2,560,396 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.28 8/7/10 1,300,000 a 1,300,000 California Department of Water Resources, Water Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.47 8/3/10 1,300,000 1,300,000 California Department of Water Resources, Water Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.47 8/4/10 2,300,000 2,300,000 California Economic Development Financing Authority, Revenue, Refunding (KQED, Inc. Project) (LOC; Wells Fargo Bank) 0.45 8/7/10 200,000 a 200,000 California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 0.25 8/1/10 4,100,000 a 4,100,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.30 11/19/10 2,900,000 2,900,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.29 8/7/10 4,220,000 a 4,220,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.39 8/7/10 10,000,000 a 10,000,000 California Infrastructure and Economic Development Bank, IDR (Kennfoods USA, LLC Project) (LOC; Bank of the West) 0.30 8/7/10 2,500,000 a 2,500,000 California Infrastructure and Economic Development Bank, Revenue (California Academy of Sciences, San Francisco, California) (LOC; Wells Fargo Bank) 0.23 8/1/10 1,900,000 a 1,900,000 California Infrastructure and Economic Development Bank, Revenue (India Community Center, Inc.) (LOC; Bank of America) 0.25 8/1/10 2,090,000 a 2,090,000 California Infrastructure and Economic Development Bank, Revenue (San Francisco Ballet Association) (LOC; Allied Irish Banks) 1.25 8/1/10 13,285,000 a 13,285,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 2.75 8/1/10 510,000 a 510,000 The Funds 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; Bank One NA) 0.30 8/1/10 4,380,000 a 4,380,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.35 8/7/10 2,745,000 a 2,745,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank of California) 0.30 8/7/10 10,475,000 a 10,475,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank of California) 0.30 8/7/10 9,415,000 a 9,415,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank of California) 0.30 8/7/10 3,640,000 a 3,640,000 California School Cash Reserve Program Authority, Revenue 2.50 12/30/10 13,000,000 13,079,871 California Statewide Communities Development Authority, Revenue (Hanuman Fellowship Project) (LOC; Bank of America) 0.30 8/7/10 1,690,000 a 1,690,000 California Statewide Communities Development Authority, Revenue (John Muir Health) (LOC; Wells Fargo Bank) 0.18 8/1/10 13,000,000 a 13,000,000 California Statewide Communities Development Authority, Revenue (Rady Childrens Hospital San Diego) (LOC; Bank of the West) 0.19 8/1/10 5,600,000 a 5,600,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.31 8/5/10 6,700,000 6,700,000 California Statewide Communities Development Authority, Revenue, Refunding (University Retirement Community at Davis Project) (LOC; Bank of America) 0.24 8/1/10 5,500,000 a 5,500,000 California Statewide Communities Development Authority, TRAN (County of Yolo) 2.00 6/30/11 5,400,000 5,448,759 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.31 8/7/10 6,280,000 a,b 6,280,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.28 8/7/10 14,750,000 a,b 14,750,000 Irvine Assessment District Number 89-10 (LOC: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.21 8/1/10 4,000,000 a 4,000,000 Irvine Ranch Water District (LOC; Landesbank Hessen-Thueringen Girozentrale) 0.29 8/1/10 1,500,000 a 1,500,000 Irvine Ranch Water District, GO (Improvement District Numbers 105, 140, 240 and 250) (LOC; Bank of America) 0.25 8/1/10 1,300,000 a 1,300,000 Long Beach, GO Notes, TRAN 2.50 9/30/10 1,400,000 1,404,574 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; Bank of Nova Scotia) 0.26 8/1/10 9,500,000 a 9,500,000 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; Bank of Nova Scotia) 0.26 8/1/10 2,300,000 a 2,300,000 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Bank of America) 0.31 8/1/10 9,210,000 a 9,210,000 48 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Los Angeles Department of Water and Power, Revenue, CP (Liquidity Facility; Banco Bilbao Vizcaya Argentaria) 0.55 8/19/10 1,500,000 1,500,000 Los Angeles Department of Water and Power, Water System Revenue (Liquidity Facility; U.S. Bank NA) 0.27 8/1/10 2,800,000 a 2,800,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 0.41 9/21/10 1,900,000 1,900,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.26 8/1/10 3,000,000 a 3,000,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.44 8/7/10 1,240,000 a,b 1,240,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 0.52 8/7/10 4,400,000 a,b 4,400,000 Ravenswood City School District, GO Notes, TRAN 1.75 7/1/11 2,000,000 2,012,665 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.28 8/7/10 6,900,000 a 6,900,000 Roseville Joint Union High School District, COP (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.50 8/7/10 1,350,000 a 1,350,000 San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.40 8/7/10 13,000,000 a,b 13,000,000 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.28 8/7/10 2,185,000 a 2,185,000 Southern California Public Power Authority, Revenue (Mead-Adelanto Project) (Liquidity Facility; JPMorgan Chase Bank) 0.23 8/1/10 6,600,000 a 6,600,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 8/7/10 8,225,000 a 8,225,000 Victorville Joint Powers Financing Authority, LR (Cogeneration Facility Project) (LOC; Fortis Bank) 0.39 8/7/10 14,000,000 a 14,000,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.32 8/7/10 1,540,000 a 1,540,000 U.S. Related2.3% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.29 8/7/10 7,815,000 a,b 7,815,000 Total Investments (cost $332,703,879) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% See footnotes on page 53. See notes to financial statements. The Funds 49 STATEMENT OF INVESTMENTS July 31, 2010 (Unaudited) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments103.9% New York103.0% Attica, GO Notes, BAN 2.00 11/19/10 1,000,000 1,002,680 Bayville, GO Notes, BAN 1.50 3/24/11 1,814,500 1,822,038 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 0.33 8/7/10 3,250,000 a 3,250,000 Chenango County Industrial Development Agency, Civic Facilities Revenue (Grace View Manor Nursing Home Project) (LOC; Banco Santander) 0.50 8/7/10 3,455,000 a 3,455,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.33 8/7/10 4,400,000 a 4,400,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.45 8/7/10 4,395,000 a 4,395,000 Eastchester Union Free School District, GO Notes, TAN 1.00 12/29/10 2,500,000 f 2,506,332 Elmira City School District, GO Notes, BAN 1.50 6/30/11 2,260,000 f 2,267,134 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.40 8/7/10 2,130,000 a 2,130,000 Franklin County Industrial Development Agency, Multi-Mode Civic Facility Revenue (Paul Smiths College Project) (LOC; U.S. Bank NA) 0.35 8/7/10 480,000 a 480,000 Hamburg Central School District, GO Notes, RAN 1.25 11/18/10 1,500,000 f 1,502,209 Mamaroneck Village, GO Notes, BAN 1.00 8/18/10 1,000,000 1,000,300 Metropolitan Transportation Authority, RAN 2.00 12/31/10 5,000,000 5,033,468 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 8/7/10 10,520,000 a 10,520,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually ImpairedGoodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.27 8/7/10 2,300,000 a 2,300,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Saint Anns Home for the Aged Project) (LOC; HSBC Bank USA) 0.40 8/7/10 1,130,000 a 1,130,000 Monroe County Industrial Development Agency, Revenue (Collegiate Housing Foundation Rochester, L.L.C. Rochester Institute of Technology Project) (LOC; Wells Fargo Bank) 0.28 8/7/10 10,795,000 a,f 10,795,000 New York City, GO Notes 5.00 8/1/10 1,475,000 1,475,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (LOC; Bank of America) 0.40 8/7/10 1,445,000 a,f 1,445,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Citibank NA) 0.31 8/7/10 3,700,000 a,b 3,700,000 New York City Housing Development Corporation, MFMR (20 Exchange Place) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.28 8/7/10 1,910,000 a 1,910,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.28 8/7/10 3,200,000 a 3,200,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; FHLB) 0.25 8/7/10 14,900,000 a,f 14,900,000 New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wachovia Bank) 0.27 8/7/10 12,480,000 a,f 12,480,000 50 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.40 8/3/10 1,500,000 1,500,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 0.33 8/1/10 3,040,000 a 3,040,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 8/1/10 1,000,000 a 1,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Dexia Credit Locale) 0.30 8/1/10 1,625,000 a 1,625,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 8/1/10 4,845,000 a 4,845,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 8/7/10 1,900,000 a 1,900,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 5,000,000 5,000,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.26 8/7/10 4,100,000 a,f 4,100,000 New York State Dormitory Authority, Revenue (DYouville College) (LOC; Key Bank) 0.38 8/7/10 5,235,000 a,f 5,235,000 New York State Dormitory Authority, Revenue (F.F.T. Senior Communities, Inc.) (LOC; KBC Bank) 0.26 8/7/10 3,915,000 a 3,915,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.29 8/7/10 10,200,000 a 10,200,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (Pooled Financing Program) 4.50 3/15/11 500,000 512,041 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.29 8/7/10 2,400,000 a 2,400,000 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) 5.00 3/15/11 500,000 513,896 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Liquidity Facility; Dexia Credit Locale) 0.35 8/7/10 6,545,000 a 6,545,000 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Bank) 0.33 8/7/10 1,000,000 a 1,000,000 Port Authority of New York and New Jersey, Equipment Notes 0.34 8/7/10 2,800,000 a 2,800,000 Ravena-Coeymans-Selkirk Central School District, GO Notes, RAN 1.00 10/15/10 1,360,000 f 1,360,690 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 0.27 8/7/10 1,750,000 a 1,750,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 0.27 8/7/10 2,870,000 a 2,870,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 0.27 8/7/10 6,405,000 a 6,405,000 Rome, GO Notes, BAN 1.25 1/20/11 1,215,877 c 1,217,263 The Funds 51 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Sag Harbor Union Free School District, GO Notes, TAN 1.50 6/23/11 1,200,000 f 1,204,231 Schenectady, GO Notes, BAN 1.50 5/20/11 5,600,000 5,611,008 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.31 8/7/10 1,800,000 a 1,800,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; HSBC Bank USA) 0.26 8/7/10 2,835,000 a 2,835,000 Ticonderoga Central School District, GO Notes, BAN 2.00 6/24/11 1,228,175 f 1,237,400 Triborough Bridge and Tunnel Authority, General Revenue (Liquidity Facility; Dexia Credit Locale) 0.30 8/7/10 7,595,000 a 7,595,000 Wappingers Central School District, GO Notes, TAN 1.00 10/29/10 1,000,000 f 1,000,991 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.40 8/13/10 3,000,000 3,000,000 U.S. Related.9% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.25 8/7/10 1,600,000 a 1,600,000 Total Investments (cost $192,716,681) 103.9% Liabilities, Less Cash and Receivables (3.9%) Net Assets 100.0% See footnotes on page 53. See notes to financial statements. 52 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance  Based on total investments. a Variable rate demand noterate shown is the interest rate in effect at July 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, Dreyfus Municipal Cash Management Plus amounted to $79,220,000 or 6.4%, Dreyfus NewYork Municipal Cash Management amounted to $31,810,000 or 3.9%, Dreyfus Tax Exempt Cash Management amounted to $373,269,000 or 10.7%, Dreyfus California AMT-Free Municipal Cash Management amounted to $47,485,000 or 14.3% and Dreyfus NewYork AMT-Free Municipal Cash Management amounted to $3,700,000 or 2.0% of net assets. c Purchased on delayed delivery basis. d At July 31, 2010, Dreyfus Tax Exempt Cash Management had $948,121,000 or 27.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f At July 31, 2010, Dreyfus NewYork AMT-Free Municipal Cash Management had $60,033,987 or 32.4% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. g Notes which are not F, MIG or SP rated are represented by bond ratings of the issuers. h Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Funds 53 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) July 31, 2010 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Assets ($): Investments at valueNote 1(a,b)  28,800,508 a 6,257,768 a 25,619,249 a 4,460,703 11,221,107 a 21,119,217 Cash  13,053 120,804 48,842 1,335 32,525 Interest receivable 11,537 2,040 7,612 1,505 49,614 71,198 Prepaid expenses and other assets 293 160 305 125 188 298 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 5,407 973 4,538 837 1,937 2,513 Cash overdraft due to Custodian 2,125   80   Payable for investment securities purchased      859,802 Payable for shares of Beneficial Interest/Common Stock redeemed 3,274 639 30,171 41,608 1,440 12,230 Accrued expenses 269 145 32  92 76 Net Assets ($) Composition of Net Assets ($): Paid-in capital 28,801,265 6,289,594 25,713,099 4,468,638 11,268,726 20,348,533 Accumulated net realized gain (loss) on investments (2) (18,330) 130 12 49 84 Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) 24,616,782 4,170,741 22,127,250 2,825,523 8,494,384 13,283,459 Shares Outstanding 24,616,782 4,180,017 22,127,166 2,825,515 8,494,345 13,283,403 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 2,805,937 972,212 2,265,382 475,720 1,775,771 3,324,769 Shares Outstanding 2,805,940 974,279 2,265,372 475,718 1,775,764 3,324,758 Net Asset Value Per Share ($) 54 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) 632,693 829,613 840,134 629,462 360,941 1,177,713 Shares Outstanding 632,696 830,962 840,131 629,461 360,941 1,177,708 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 667,510 275,912 416,525 500,094 496,998 2,478,469 Shares Outstanding 667,506 276,492 416,523 500,092 496,995 2,478,458 Net Asset Value Per Share ($) Service Shares Net Assets ($)  16,836   4,531  Shares Outstanding  16,870   4,531  Net Asset Value Per Share ($)     Select Shares Net Assets ($)  5,949   15,576  Shares Outstanding  5,961   15,576  Net Asset Value Per Share ($)     Agency Shares Net Assets ($) 78,341 1 63,938 37,851 58,651 84,207 Shares Outstanding 78,341 1 63,938 37,851 58,651 84,206 Net Asset Value Per Share ($) Premier Shares Net Assets ($)     61,923  Shares Outstanding     61,923  Net Asset Value Per Share ($)       Investments at cost ($) 28,800,508 6,257,768 25,619,249 4,460,703 11,221,107 21,119,217 a Amount includes repurchase agreements of $3,140,000,000, $1,143,000,000, $7,912,000,000 and $3,407,000,000 for Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(c). See notes to financial statements. The Funds 55 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) July 31, 2010 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Assets ($): Investments at valueNote 1(a,b)  1,235,706 819,779 3,476,958 332,704 192,717 Cash 4,322 4,456 5,085 228  Receivable for investment securites sold 1,894    1,009 Interest receivable  627 4,857 325 180 Prepaid expenses and other assets 78 57 381 14  Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 283 158 617 57 38 Cash overdraft due to Custodian     616 Payable for investment securities purchased  3,518   7,764 Payable for shares of Beneficial Interest redeemed 10 10 93 14  Accrued expenses 52 17 122 31  Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,241,652 821,182 3,486,134 333,169 185,480 Accumulated net realized gain (loss) on investments 3 34 315  8 Net Assets ($) Net Asset Value Per Share Instititutional Shares Net Assets ($) 467,929 498,746 2,997,854 210,939 107,629 Shares Outstanding 467,821 498,727 2,997,581 210,933 107,603 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 260,810 255,045 388,957 68,614 60,760 Shares Outstanding 260,736 255,036 388,925 68,611 60,746 Net Asset Value Per Share ($) Administrative Shares Net Assets ($) 488,832 58,833 82,779 4,090 7,774 Shares Outstanding 488,718 58,831 82,770 4,089 7,772 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 23,368 8,591 16,565 49,525 10 Shares Outstanding 23,362 8,591 16,564 49,523 10 Net Asset Value Per Share ($) Agency Shares Net Assets ($) 716 1 294 1  Shares Outstanding 716 1 294 1  Net Asset Value Per Share ($)  Classic Shares Net Assets ($)     9,315 Shares Outstanding     9,313 Net Asset Value Per Share ($)      Investments at cost ($) 1,235,706 819,779 3,476,958 332,704 192,717 See notes to financial statements. 56 STATEMENT OF OPERATIONS (amounts in thousands) Six Months Ended July 31, 2010 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 31,143 5,761 25,572 4,814 13,811 22,335 Distribution feesNote 2(b) 6,074 2,178 3,757 2,026 3,863 9,993 Custodian feesNote 2(c) 498 130 406 97 276 319 Shareholder servicing costsNote 2(c) 364 133 162 62 397 236 Registration fees 139 110 167 186 83 122 Trustees/Directors fees and expensesNote 2(d) 67 10 47 9 25 43 Professional fees 35 22 25 7 26 27 Prospectus and shareholders reports  82 66 34 27 78 Miscellaneous 353 47 247 73 162 248 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (3,269) (837) (3,505) (2,315) (5,256) (18,569) Lessreduction in management fee due to undertakingNote 2(a)  (1,880)     Lessreduction in fees due to earnings creditsNote 1(b)  a  a (2) (1) (6) (4) Net Expenses Investment IncomeNet 61 11 Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($)  6 30 Net Increase (Decrease) in Net Assets Resulting from Operations 91 a Amount represents less than $1,000. See notes to financial statements. The Funds 57 STATEMENT OF OPERATIONS (continued) (amounts in thousands) Six Months Ended July 31, 2010 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 1,295 880 3,806 279 238 Distribution feesNote 2(b) 694 395 571 177 209 Registration fees 60 24 98 5  Custodian feesNote 2(c) 53 53 80 16  Professional fees 29 28 32 24  Shareholder servicing costsNote 2(c) 28 14 229 3  Prospectus and shareholders reports 13 14 18 1  Trustees fees and expensesNote 2(d) 3 2 8 1  Miscellaneous 26 17 74 9  Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (225) (191) (339) (95) (118) Lessreduction in fees due to earnings creditsNote 1(b)  a  a  a  a  Net Expenses Investment IncomeNet 87 Net Realized Gain (Loss) on InvestmentsNote 1(b) ($)  3    Net Increase in Net Assets Resulting from Operations 87 a Amount represents less than $1,000. See notes to financial statements. 58 STATEMENT OF CHANGES IN NET ASSETS (amounts in thousands) Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2010 January 31, July 31, 2010 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet 15,141 151,861 3,586 21,224 Net realized gain (loss) on investments  231 6 (81,757) Net unrealized appreciation (depreciation) on investments    32,337 Net Increase from payment by affiliate    68,407 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (15,030) (134,824) (3,347) (14,894) Investor Shares (1) (10,304) (17) (2,497) Administrative Shares (86) (4,339) (222) (3,054) Participant Shares  a (1,690)  a (771) Service Shares    a (3) Select Shares    a (5) Agency Shares (24) (704)  a  a Total Dividends Beneficial Interest/Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 55,865,695 205,919,725 8,359,403 18,044,547 Investor Shares 6,305,971 15,180,824 683,184 2,315,173 Administrative Shares 1,044,241 3,832,973 940,640 2,041,658 Participant Shares 1,581,237 4,130,178 735,412 1,684,262 Service Shares   1,395,367 45,157 Select Shares   8,318 24,034 Agency Shares 29,925 317,162  a  Capital contribution from affiliateNote 2(e): Institutional Shares   3,215  Investor Shares   623  Administrative Shares   668  Participant Shares   492  Service Shares   7  Select Shares   7  Agency Shares    a  Dividends reinvested: Institutional Shares 2,683 34,050 1,215 6,598 Investor Shares  a 1,925 16 2,121 Administrative Shares 41 1,264 175 2,588 Participant Shares  a 358  a 717 Service Shares     a Agency Shares 1 335  a  a Cost of shares redeemed: Institutional Shares (65,542,462) (203,484,505) (7,983,336) (18,089,064) Investor Shares (6,956,918) (16,619,109) (631,294) (2,889,192) Administrative Shares (1,524,442) (3,897,228) (746,579) (2,503,691) Participant Shares (1,504,426) (4,592,274) (786,637) (2,396,803) Service Shares   (1,380,351) (49,976) Select Shares   (7,141) (47,374) Agency Shares (41,478) (326,276)   Increase (Decrease) in Net Assets from Beneficial Interest/Capital Stock Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 39,541,195 39,041,562 5,677,854 7,468,112 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 59 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Government Dreyfus Government Cash Management Prime Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2010 January 31, July 31, 2010 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet 3,557 55,790 108 5,610 Net realized gain (loss) on investments (7) 138 (1) 13 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (3,557) (52,625) (108) (5,334) Investor Shares  a (1,261)  a (30) Administrative Shares  a (1,737)  a (238) Participant Shares  a (56)  a (1) Agency Shares  a (111)  a (26) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 71,708,893 164,894,102 7,202,807 19,903,414 Investor Shares 3,446,456 7,738,977 868,841 2,096,688 Administrative Shares 1,350,160 3,193,172 2,490,818 5,145,416 Participant Shares 884,910 2,203,530 540,794 1,568,552 Agency Shares 88,526 231,624 51,806 190,988 Dividends reinvested: Institutional Shares 684 14,771 16 1,794 Investor Shares 8 735 1 13 Administrative Shares 3 1,361 1 209 Participant Shares 1 29 1 1 Agency Shares  a  a   a Cost of shares redeemed: Institutional Shares (73,545,227) (174,661,061) (7,524,756) (23,196,803) Investor Shares (3,390,302) (9,588,829) (986,456) (2,681,628) Administrative Shares (1,339,151) (4,623,225) (2,357,857) (5,342,373) Participant Shares (807,755) (2,526,210) (746,488) (2,208,938) Agency Shares (97,238) (244,894) (104,143) (142,069) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 27,413,268 40,779,048 5,033,266 9,698,008 End of Period a Amount represents less than $1,000. See notes to financial statements. 60 Dreyfus Treasury & Dreyfus Treasury Agency Cash Management Prime Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2010 January 31, July 31, 2010 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet 61 10,789 11 5,500 Net realized gain (loss) on investments 30 136 (18) 102 Net Increase (Decrease) in Net Assets Resulting from Operations 91 Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (61) (10,543) (6) (5,594) Investor Shares  a (5) (3) (9) Administrative Shares  a (214) (1) (11) Participant Shares  a (1) (1) (6) Service Shares  a  a   Select Shares  a  a   Agency Shares  a (26)  a (13) Premier Shares  a  a   Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 22,218,993 68,033,436 25,555,987 60,299,612 Investor Shares 6,044,447 11,174,580 4,736,056 9,985,602 Administrative Shares 1,221,622 4,043,353 1,471,402 4,671,129 Participant Shares 764,042 2,139,953 4,998,495 11,299,483 Service Shares 869 5,379   Select Shares 41,600 69,667   Agency Shares 24,145 208,593 89,253 666,934 Premier Shares 162,541 886,267   Dividends reinvested: Institutional Shares 13 3,198 23 2,210 Investor Shares 1 1 10 5 Administrative Shares  a 135 3 6 Participant Shares  a  a 9 5 Service Shares  a  a   Select Shares  a  a   Agency Shares  a  a  a 10 Premier Shares  a  a   Cost of shares redeemed: Institutional Shares (25,739,700) (72,482,785) (31,023,332) (72,138,346) Investor Shares (6,190,309) (12,569,809) (5,633,213) (13,286,181) Administrative Shares (1,555,209) (4,703,968) (1,565,360) (5,925,054) Participant Shares (787,370) (2,063,624) (5,118,844) (14,137,635) Service Shares (1,597) (5,553)   Select Shares (50,834) (77,569)   Agency Shares (36,269) (201,117) (386,464) (694,755) Premier Shares (161,708) (860,009)   Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 15,313,468 21,713,204 27,224,610 46,481,616 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 61 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Municipal Dreyfus New York Cash Management Plus Municipal Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2010 January 31, July 31, 2010 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet 400 8,292 328 3,592 Net realized gain (loss) on investments  3 3 31 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (295) (4,713) (320) (2,573) Investor Shares  a (835)  a (851) Administrative Shares (105) (2,815) (8) (202) Participant Shares  a (96)  a (54) Agency Shares  a (8)  a  a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 1,299,000 6,300,589 512,190 1,100,157 Investor Shares 209,649 703,488 344,804 889,613 Administrative Shares 411,657 1,559,147 36,605 90,472 Participant Shares 21,611 62,395 4,852 91,910 Agency Shares  a 14,601   Dividends reinvested: Institutional Shares 229 2,833 80 444 Investor Shares  a 801  a 731 Administrative Shares 105 2,711 8 197 Participant Shares  a 96  a 54 Agency Shares  a 6  a  a Cost of shares redeemed: Institutional Shares (1,191,205) (6,532,452) (602,535) (1,055,760) Investor Shares (349,424) (596,560) (371,623) (982,328) Administrative Shares (504,670) (1,604,890) (47,427) (82,764) Participant Shares (21,257) (100,239) (8,473) (130,790) Agency Shares (431) (13,462)   Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 1,366,391 1,567,499 952,732 1,030,853 End of Period a Amount represents less than $1,000. See notes to financial statements. 62 Dreyfus Tax Exempt Dreyfus California AMT-Free Cash Management Municipal Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2010 January 31, July 31, 2010 January 31, (Unaudited) (Unaudited) Operations ($): Investment incomenet 1,376 23,272 116 676 Net realized gain (loss) on investments  315   Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (1,368) (20,448) (115) (462) Investor Shares (2) (1,122)  a (86) Administrative Shares (6) (1,629) (1) (28) Participant Shares  a (189)  a (115) Agency Shares  a (24)  a  a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 7,299,488 17,954,303 263,987 331,375 Investor Shares 305,648 870,127 38,400 181,355 Administrative Shares 55,365 779,288 14,177 76,700 Participant Shares 45,551 227,547 32,585 85,895 Agency Shares 263 28,927  a  a Dividends reinvested: Institutional Shares 649 10,310 115 409 Investor Shares 2 883  a 86 Administrative Shares 6 1,381 1 28 Participant Shares  a 1  a 115 Agency Shares  a 21  a  a Cost of shares redeemed: Institutional Shares (7,685,388) (19,772,464) (192,100) (284,010) Investor Shares (270,487) (1,082,483) (33,531) (141,488) Administrative Shares (92,739) (1,305,085) (14,278) (72,589) Participant Shares (56,069) (334,628) (39,129) (126,545) Agency Shares (7,016) (26,239)   a Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 3,891,176 6,539,112 262,942 211,626 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 63 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus New York AMT-Free Municipal Cash Management Six Months Ended Year Ended July 31, 2010 January 31, (Unaudited) Operations ($): Investment incomenet 87 586 Net realized gain (loss) on investments  8 Net Increase (Decrease) in Net Assets Resulting from Operations 87 Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (85) (247) Investor Shares  a (236) Administrative Shares (2) (2) Participant Shares  a  a Classic Shares  a (101) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 84,284 196,310 Investor Shares 80,651 193,259 Administrative Shares 13,093 31,044 Participant Shares  a  a Classic Shares 125,437 304,233 Dividends reinvested: Institutional Shares 60 52 Investor Shares  a 62 Administrative Shares 2 2 Classic Shares  a 101 Cost of shares redeemed: Institutional Shares (87,007) (135,412) Investor Shares (93,410) (221,786) Administrative Shares (13,466) (22,912) Participant Shares   a Classic Shares (175,692) (321,100) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 251,536 227,675 End of Period a Amount represents less than $1,000. See notes to financial statements. 64 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the funds financial statements. Please note that the financial highlights information in the following tables for Dreyfus New York AMT-Free Municipal Cash Managements Institutional, Investor and Classic shares represents the financial highlights of Dreyfus New York AMT-Free Municipal Cash Managements predecessor, BNY Hamilton New York AMT-Free Municipal Money Fund (New York AMT-Free Municipal Money Fund), before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations as of the close of business on September 12, 2008, and represents the performance of Dreyfus NewYork AMT-Free Municipal Cash Managements Institutional, Investor and Classic shares thereafter. Before Dreyfus New York AMT-Free Municipal Cash Management commenced operations, all of the assets of the New York AMT-Free Municipal Money Fund were transferred to Dreyfus New York AMT-Free Municipal Cash Management in exchange for Institutional, Investor and Classic shares of the fund in a tax-free reorganization.Total return shows how much your investment in Dreyfus New York AMT-Free Municipal Cash Management would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from Dreyfus NewYork AMT-Free Municipal Cash Managements predecessors financial statements. a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. c Amount represents less than $.001 per share. d Amount represents less than .01%. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 65 FINANCIAL HIGHLIGHTS (continued) a Annualized. b If payment pursuant to the Capital Support Agreement was not made, total return would have been (1.65)% for Institutional Shares, (1.83)% for Investor Shares, (1.74)% for Administrative Shares, (1.90)% for Participant Shares, (1.94)% for Service Shares, (1.98)% for Select Shares and (1.71)% for Agency Shares. c Amount represents less than $.001 per share. d Amount represents less than .01%. e From June 29, 2007 (commencement of initial offering) to January 31, 2008. f Amount represents less than $1 million. g From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 66 a Amount represents less than $.001 per share. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. d Amount represents less than .01%. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 67 FINANCIAL HIGHLIGHTS (continued) a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 68 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d From June 29, 2007 (commencement of initial offering) to January 31, 2008. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. f Amount represents less than $1 million. See notes to financial statements. The Funds 69 FINANCIAL HIGHLIGHTS (continued) a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. e Amount represents less than $1 million. See notes to financial statements. 70 a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. c Amount represents less than $.001 per share. d Amount represents less than .01%. e Amount represents less than $1 million. f From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 71 FINANCIAL HIGHLIGHTS (continued) a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. c Amount represents less than $.001 per share. d Amount represents less than .01%. e Amount represents less than $1 million. f From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 72 a Amount represents less than $.001 per share. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. d Amount represents less than .01%. e Amount represents less than $1 million. f From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 73 FINANCIAL HIGHLIGHTS (continued) a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. c From August 1, 2007 (commencement of operations) to January 31, 2008. d Amount represents less than $.001 per share. e Amount represents less than .01%. f Amount represents less than $1 million. g From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 74 The Funds 75 FINANCIAL HIGHLIGHTS (continued)  Represents information for the funds predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. a Annualized. b The fund has changed its fiscal year end from December 31 to January 31. c Not annualized. d Amount represents less than $.001 per share. e Expense waivers and/or reimbursements amounted to less than .01%. f Amount represents less than .01%. g Amount represents less than $1 million. h From September 13, 2008 (commencement of initial offering) to December 31, 2008. See notes to financial statements. 76 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (each, a fund and collectively, the funds) are open-end management investment companies registered under the Investment Company Act of 1940, as amended (the Act). Each fund, other than Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management is diversified. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are non-diversified. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are each a separate series of Dreyfus Government Cash Management Funds (the Company) and Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the Trust). Each funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity and, in the case of Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management only, which are exempt from federal income tax; in the case of Dreyfus New York Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management, which is exempt from federal, New York state and NewYork city personal income taxes, and in the case of Dreyfus California AMT-Free Municipal Cash Management only, which is exempt from federal and California state personal income taxes. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as each funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Each fund offers Institutional Shares, Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares). In addition, Dreyfus Cash Management Plus, Inc. and Dreyfus Treasury & Agency Cash Management also offer Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Management also offers Premier Shares and Dreyfus New York AMT-Free Municipal Cash Management also offers Classic Shares. Each share class, except Institutional Shares, are subject to a Service Plan adopted pursuant to Rule 12b-1 under the act. Other differences between the classes include the services offered (by service agents receiving Rule 12b-1 fees) to and the expenses borne by each class and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of July 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held the following shares: Dreyfus Cash Management Plus, Inc., Agency Shares 1,046 Dreyfus New York Municipal Cash Management, Agency Shares 1,034 Dreyfus California AMT-Free Municipal Cash Management, Agency Shares 1,032 It is each funds policy to maintain a continuous net asset value per share of $1.00; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. The Funds 77 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company and the Trust account separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. Each funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The funds enter into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown. The funds do not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act,which has been determined by the Board of Trustees/Directors to represent the fair value of each funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the each funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Table 1 summarizes the inputs used as of July 31, 2010 in valuing each funds investments. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The funds (except Dreyfus New York AMT-Free Municipal Cash Management) have arrangements with the custodian and cash management bank whereby the funds may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the funds include net earnings credits as an expense offset in the Statement of Operations. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management 78 follow an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Repurchase Agreements: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (d) Dividends to shareholders: It is the policy of each fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but each fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of each fund not to distribute such gains. (e) Federal income taxes: It is the policy of Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management and Dreyfus Treasury Prime Cash Management to continue to qualify as a regulated investment company if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. Table 1. Short-Term Investments ($)  Level 1Unadjusted Level 2Other Significant Level 3Significant Quoted Prices Observable Inputs Unobservable Inputs Total Dreyfus Cash Management  28,800,507,899  Dreyfus Cash Management Plus, Inc.  6,257,768,417  Dreyfus Government Cash Management  25,619,248,796  Dreyfus Government Prime Cash Management  4,460,703,033  Dreyfus Treasury & Agency Cash Management  11,221,106,614  Dreyfus Treasury Prime Cash Management  21,119,217,338  Dreyfus Municipal Cash Management Plus  1,235,705,687  Dreyfus New York Municipal Cash Management  819,778,892  Dreyfus Tax Exempt Cash Management  3,476,958,110  Dreyfus California AMTFree Municipal Cash Management  332,703,879  Dreyfus New York AMTFree Municipal Cash Management  192,716,681   See Statements of Investments for additional detailed categorizations. The Funds 79 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) It is the policy of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code and to make distributions of income and net realized gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended July 31, 2010, the funds did not have any liabilities for any uncertain tax positions. The funds recognize interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statements of Operations. During the period, the funds did not incur any interest or penalties. Each of the tax years in the three-year period ended January 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. Table 2 summarizes each relevant funds unused capital loss carryover available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to January 31, 2010. The tax character of distributions paid to shareholders for each fund (except for Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management) during the fiscal year ended January 31, 2010 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. Table 3 summarizes the tax character of distributions paid to shareholders of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management during the fiscal year ended January 31, 2010. At July 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statements of Investments). Table 2. Expiring in fiscal: ($ x 1,000)      Total Dreyfus Cash Management    2  2 Dreyfus Cash Management Plus, Inc. 4,986    13,350 18,336  If not applied, the carryovers expire in the above years. Table 3. Tax-Exempt Ordinary Long-Term Income Income Capital Gains Dreyfus Municipal Cash Management Plus 8,292 175  Dreyfus New York Municipal Cash Management 3,592 3 85 Dreyfus Tax Exempt Cash Management 23,272 97 43 Dreyfus California AMT-Free Municipal Cash Management 676 15  Dreyfus New York AMT-Free Municipal Cash Management 586   80 NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to separate management agreements with the Manager, the management fee of each fund is computed at the annual rate of .20% of the value of such funds average daily net assets and is payable monthly. The Manager has undertaken, with respect to each fund, to waive receipt of a portion of its management fee and/or reimburse expenses in the event that a funds current yield were to otherwise drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. Table 4 summarizes the reduction in expenses for each relevant class of shares of each fund pursuant to these undertakings during the period ended July 31, 2010. As to Dreyfus Cash Management Plus, Inc., effective February 10, 2010, the Manager also has separately agreed to waive a portion of the expenses so that annual fund operating expenses (exclusive of Rule 12b-1 Service Plan expenses) are limited to .15% of the value of the funds average daily net assets.This undertaking is voluntary, not contractual, and may be terminated at any time. The reduction in management fee for DCMP, pursuant to this undertaking, amounted to $1,879,904 during the period ending July 31, 2010. As to Dreyfus New York AMT-Free Municipal Cash Management, the Manager also has agreed that until September Table 4. Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Dreyfus Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Institutional Shares ($)   253,343 230,721 1,153,082 5,789,667 Investor Shares ($) 2,300,598 361,992 2,304,897 649,653 2,652,637 5,899,783 Administrative Shares ($) 42,056 5,144 294,553 286,683 278,792 1,093,533 Participant Shares ($) 926,570 392,510 643,412 1,133,380 951,342 5,693,044 Service Shares ($)  57,494   12,558  Select Shares ($)  19,800   83,156  Agency Shares ($)   9,272 14,705 24,111 93,340 Premier Shares ($)     100,556  Table 4. (continued) Dreyfus Dreyfus Dreyfus Dreyfus Municipal New York Dreyfus California New York Cash Municipal Tax Exempt AMT-Free AMT-Free Management Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Investor Shares ($) 185,599 174,442 287,150 33,176 36,090 Administrative Shares ($) 7,705 1,871 9,897 184 134 Participant Shares ($) 31,342 14,885 41,455 62,138 12 Agency Shares ($) 4  143   Classic Shares ($)     82,008 The Funds 81 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) 30, 2010, the Manager, and not the fund, will be liable for fund expenses (exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses) other than the following expenses, which will be borne by the fund: the management fee, and with respect to the funds Investor Shares, Administrative Shares, Participant Shares, and Classic Shares, Rule 12b-1 Service Plan expenses from February 1, 2010 through September 30, 2010. (b) Under each funds Service Plan adopted pursuant to Rule 12b-1 under the Act, with respect to each funds Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares), Dreyfus Cash Management Plus Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Managements Service Shares, Select Shares and Premier Shares and Dreyfus New York AMT-Free Municipal Cash Managements Classic Shares, each fund pays the Distributor for distributing such classes of shares, for advertising and marketing and for providing certain services relating to shareholders of the respective class of shares. These services include answering shareholder inquiries regarding the fund and providing reports and other information and services related to the maintenance of share holder accounts (Servicing). Under the Service Plan, as to each relevant class, the Distributor may make payments to Service Agents in respect to these services. Generally, the Service Agent may provide holders of Investor,Administrative, Participant, Service, Select,Agency, Premier and Classic Shares a consolidated statement.The Service Agent will also provide the holders of Investor, Participant, Service, Select and/or Premier Shares, automated teller check writing privileges and, in the case of Participant, Service, Select and Premier Shares, automated teller machine access, and bill paying services.The amount paid under the Service Plan for Servicing is intended to be a service fee as defined under the Conduct Rules of the Financial Industry Regulatory Authority (FINRA), and at no time will such amount exceed the maximum amount permitted to be paid under the FINRA Conduct Rules as a service fee.The fees payable under the Service Plan are payable without regard to actual expenses incurred. Table 5 summarizes the amount each fund was charged pursuant to the Service Plan during the period ended July 31, 2010. (c) Each fund (except for Dreyfus New York AMT-Free Municipal Cash Management) has adopted a Shareholder Services Plan (the Plan), with respect to their Institutional shares. Each fund reimburses the Distributor an amount not to Table 5. Investor Administrative Participant Service Select Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Cash Management 4,309,744 408,952 1,330,789   24,299   Dreyfus Cash Management Plus, Inc. 1,096,644 306,594 665,907 83,780 25,236    Dreyfus Government Cash Management 2,633,662 411,591 693,313   18,619   Dreyfus Government Prime Cash Management 635,179 266,313 1,112,887   11,995   Dreyfus Treasury & Agency Cash Management 2,516,758 233,581 906,157 12,160 81,573 18,944 93,813  Dreyfus Treasury Prime Cash Management 4,547,780 627,974 4,782,083   35,156   Dreyfus Municipal Cash Management Plus 404,021 241,499 48,145   245   Dreyfus New York Municipal Cash Management 345,560 28,422 21,145      Dreyfus Tax Exempt Cash Management 468,465 48,819 53,719   578   Dreyfus California AMT-Free Municipal Cash Management 78,689 1,823 96,238      Dreyfus New York AMT-Free Municipal Cash Management 91,623 3,399 20     113,768 82 exceed an annual rate of .25% of the value of the funds average daily net assets attributable to Institutional Shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund, providing reports and other information and services related to the maintenance of shareholder accounts. Table 6 summarizes the amount each relevant fund was charged pursuant to the Plan during the period ended July 31, 2010. The funds (except for Dreyfus New York AMT-Free Municipal Cash Management) compensate Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the funds. Table 7 summarizes the amount each relevant fund was charged during the period ended July 31, 2010, pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statements of Operations. The funds (except Dreyfus NewYork AMT-Free Municipal Cash Management) compensate The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. Table 8 summarizes the amount each relevant fund was charged during the period ended July 31, 2010, pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statements Table 6. Institutional Shares ($) Dreyfus Cash Management 295,245 Dreyfus Cash Management Plus, Inc. 51,071 Dreyfus Government Cash Management 96,370 Dreyfus Government Prime Cash Management 27,760 Dreyfus Treasury & Agency Cash Management 367,141 Dreyfus Treasury Prime Cash Management 154,449 Dreyfus Municipal Cash Management Plus 21,351 Dreyfus New York Municipal Cash Management 7,551 Dreyfus Tax Exempt Cash Management 207,767 Dreyfus California AMT-Free Municipal Cash Management 1,630 Table 7. Transfer Agency Fees ($) Dreyfus Cash Management 35,807 Dreyfus Cash Management Plus, Inc. 38,042 Dreyfus Government Cash Management 24,446 Dreyfus Government Prime Cash Management 18,891 Dreyfus Treasury & Agency Cash Management 14,304 Dreyfus Treasury Prime Cash Management 39,006 Dreyfus Municipal Cash Management Plus 2,132 Dreyfus New York Municipal Cash Management 4,446 Dreyfus Tax Exempt Cash Management 11,365 Dreyfus California AMT-Free Municipal Cash Management 1,093 The Funds 83 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of Operations. These fees were partially offset by earnings credits, also summarized in Table 8 . The funds (except for Dreyfus New York AMT-Free Municipal Cash Management) also compensate The Bank of New York Mellon under a custody agreement for providing custodial services for each fund. Table 9 summarizes the amount each relevant fund was charged during the period ended July 31, 2010, pursuant to the custody agreement. During the period ended July 31, 2010, each relevant fund (except for Dreyfus New York AMT-Free Municipal Cash Management) was charged $2,012 for services performed by the Chief Compliance Officer. Table 10 summarizes the components of Due to The Dreyfus Corporation and affiliates in the Statements of Assets and Liabilities for each fund. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex.Annual retainer fees are allocated to each fund based on net assets, and each fund pays its Board members an attendance fee of $500 per meeting. Table 8. Cash Management Fees ($) Earnings Credits ($) Dreyfus Cash Management 2,642 (162) Dreyfus Cash Management Plus, Inc. 3,229 (196) Dreyfus Government Cash Management 4,592 (279) Dreyfus Government Prime Cash Management 3,446 (210) Dreyfus Treasury & Agency Cash Management 2,746 (167) Dreyfus Treasury Prime Cash Management 7,613 (463) Dreyfus Municipal Cash Management Plus 130 (8) Dreyfus New York Municipal Cash Management 294 (18) Dreyfus Tax Exempt Cash Management 608 (37) Dreyfus California AMT-Free Municipal Cash Management 25 (2) Table 9. Custody Fees ($) Dreyfus Cash Management 498,122 Dreyfus Cash Management Plus, Inc. 129,725 Dreyfus Government Cash Management 405,851 Dreyfus Government Prime Cash Management 97,214 Dreyfus Treasury & Agency Cash Management 276,121 Dreyfus Treasury Prime Cash Management 319,348 Dreyfus Municipal Cash Management Plus 52,856 Dreyfus New York Municipal Cash Management 52,535 Dreyfus Tax Exempt Cash Management 79,755 Dreyfus California AMT-Free Municipal Cash Management 16,422 84 (e) On July 31, 2010, BNY Mellon made a capital contribution of $5,011,734 to Dreyfus Cash Management Plus, Inc. NOTE 3Capital Share Transactions: Each fund (except for Dreyfus Cash Management Plus, Inc.) is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. Dreyfus Cash Management Plus, Inc. is authorized to issue 120 billion shares of $.001 par value Common Stock. NOTE 4Reverse Repurchase Agreements: Dreyfus Cash Management and Dreyfus Cash Management Plus, Inc. may enter into reverse repurchase agreements with banks, brokers or dealers.This form of borrowing involves the transfer by the fund of an underlying debt instrument in return for cash proceeds based on a percentage of value of the security. The funds retain the right to receive interest and principal payments on the security.At an agreed upon future Table 10. Rule 12b-1 Chief Distribution Compliance Transfer Management Plan Custodian Officer Agency Less Expense Fees ($) Fees ($) Fees ($) Fees ($) Fees ($) Reimbursement ($) Dreyfus Cash Management 4,400,381 938,430 241,779 1,341 26,691 (201,647) Dreyfus Cash Management Plus, Inc. 890,463 389,345 63,232 1,341 30,194 (401,332) Dreyfus Government Cash Management 4,125,693 666,072 197,587 1,341 18,483 (470,926) Dreyfus Government Prime Cash Management 733,326 337,473 48,021 1,341 13,788 (297,021) Dreyfus Treasury & Agency Cash Management 1,908,952 611,570 128,482 1,341 11,335 (724,273) Dreyfus Treasury Prime Cash Management 3,386,571 1,701,784 155,377 1,341 30,470 (2,762,943) Dreyfus Municipal Cash Management Plus 172,405 114,706 25,844 1,341 2,132 (33,428) Dreyfus New York Municipal Cash Management 100,146 63,070 19,840 1,341 3,411 (29,418) Dreyfus Tax Exempt Cash Management 519,023 99,955 42,345 1,341 8,573 (54,354) Dreyfus California AMT-Free Municipal Cash Management 31,087 30,169 8,547 1,341 736 (15,035) Dreyfus New York AMT-Free Municipal Cash Management 27,476 18,283    (7,651) The Funds 85 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) date, the funds repurchase the security at principal plus accrued interest. Reverse repurchase agreements may subject the funds to interest rate risk and counterparty credit risk. During the period ended July 31, 2010, neither fund entered into reverse repurchase agreements. NOTE 5Securities Transactions: The funds are permitted to purchase or sell securities from or to certain related affiliated funds under specified conditions outlined in procedures adopted by the Board of Trustees/Directors. The procedures have been designed to ensure that any purchase or sale of securities by the funds from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Trustee/Director and/or common officers, complies with Rule 17a-7 of the Act. Table 11 summarizes the amounts of purchases and sales of securities engaged in by each relevant fund pursuant to Rule 17a-7 of the Act during the period ended July 31, 2010. Table 11. Purchases ($) Sales ($) Dreyfus Municipal Cash Management Plus 656,055,000 422,875,000 Dreyfus New York Municipal Cash Management 202,760,000 211,065,000 Dreyfus Tax Exempt Cash Management 51,290,000 725,590,000 Dreyfus California AMTFree Municipal Cash Management 133,725,000 69,370,000 Dreyfus New York AMTFree Municipal Cash Management 40,600,000 55,470,000 86 PROXY RESULTS (Unaudited) Dreyfus Cash Management Fund Dreyfus Cash Management Fund held a special meeting of shareholders on February 12, 2010. The proposals considered at the meeting and the results are as follows: Shares For Against Abstain 1. To approve amending the funds fundamental policy regarding borrowing 15,443,935,310 1,492,651,629 3,626,193,445 2. To approve amending the funds fundamental policy regarding lending 15,256,479,696 1,679,576,610 3,626,724,078 3. To approve amending the funds fundamental policy to permit investment in additional money market instruments 15,658,595,568 1,370,239,999 3,533,944,817 4. To approve amending the funds fundamental policy to permit investment in other investment companies 15,033,045,398 1,846,074,400 3,683,660,586 PROXY RESULTS (Unaudited) Dreyfus Government Cash Management Fund Dreyfus Government Cash Management Fund held a special meeting of shareholders on February 12, 2010. The proposals considered at the meeting and the results are as follows: Shares For Against Abstain 1. To approve amending the funds fundamental policy regarding borrowing 15,970,253,482 1,282,421,891 1,400,225,094 2. To approve amending the funds fundamental policy regarding lending 15,338,787,031 2,072,809,073 1,241,304,363 3. To approve amending the funds fundamental policy to permit investment in other investment companies 13,031,662,926 4,369,751,316 1,251,486,225 The Funds 87 PROXY RESULTS (Unaudited) Dreyfus Treasury & Agency Cash Management Dreyfus Treasury & Agency Cash Management Fund held a special meeting of shareholders on February 14, 2010.The proposals considered at the meeting and the results are as follows: Shares For Against Abstain 1. To approve amending the funds fundamental policy regarding borrowing 6,284,472,014 1,369,599,599 384,479,847 2. To approve amending the funds fundamental policy regarding lending 5,982,347,186 1,671,423,283 384,780,991 3. To approve amending the funds fundamental policy to permit investment in other investment companies 4,641,943,664 3,003,306,959 393,300,837 PROXY RESULTS (Unaudited) Dreyfus New York Municipal Cash Management Dreyfus New York Municipal Cash Management Fund held a special meeting of shareholders on February 14, 2010.The proposals considered at the meeting and the results are as follows: Shares For Against Abstain 1. To approve amending the funds fundamental policy regarding borrowing 550,463,277 49,704,084 40,100,717 2. To approve amending the funds fundamental policy regarding lending 548,640,937 51,525,358 40,101,783 3. To approve amending the funds fundamental policy to permit investment in other investment companies 563,217,157 51,610,261 25,440,660 88 INFORMATION ABOUT THE REVIEW AND APPROVAL OF EACH FUNDS MANAGEMENT AGREEMENT (Unaudited) ALL CASH MANAGEMENT FUNDS At a Joint Meeting of the Board of each fund held on May 18, 2010, the Board considered the re-approval for an annual period of each funds Management Agreement, pursuant to which the Manager provides each fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the funds, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to each Fund. The Board members received a presentation from representatives of the Manager regarding services provided to each fund and other funds in the Dreyfus fund complex, and discussed the nature, extent, and quality of the services provided to each fund pursuant to each funds Management Agreement.The Managers representatives noted that the funds serve institutional investors acting for themselves or in a fiduciary capacity, and reviewed the nature of the relationships that the Manager has with various institutions and intermediaries and the different needs of each.The Managers representatives noted the sales and servicing support provided by the distributors BNY Mellon and Dreyfus Cash Investment Services Divisions, and the Dreyfus Investments Division, respectively, to each fund, the diversity of distribution of the funds in the Dreyfus complex generally, and the Managers need for broad, deep, and diverse resources to be able to provide ongoing shareholder services among various distribution channels.The Board also reviewed the number of shareholder accounts in each fund, as well as each funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. Comparative Analysis of Each Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing each funds management fee and expense ratio (based on each funds Institutional Shares) with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper.The Board reviewed the results of Expense Group and Expense Universe comparisons that were prepared based on financial statements currently available to Lipper as of March 31, 2010. Included in each funds reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented each funds performance (for each funds Institutional Shares) for various periods ended March 31, 2010, and comparisons of total return performance for each fund to the same group of funds as the funds Expense Group (the Performance Group) and to a group of funds that was broader than the funds Expense Universe (the Performance Universe) that also were selected by Lipper. DREYFUS CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was higher than the Expense Group median and that the funds actual management fee was higher than the Expense Group median and Expense Universe median.The Board also noted that the funds total expense ratio was higher than the Expense Group median and lower than the Expense Universe median. The Board also noted that, where higher than the median, only two to four basis points separated the funds management fee and expense ratios from the respective medians. With respect to the funds performance, the Board noted that the fund achieved total return results variously at, higher, and lower than the Performance Group median, and higher than The Funds 89 INFORMATION ABOUT THE REVIEW AND APPROVAL OF EACH FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) the Performance Universe median, for each reported time period up to ten years. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period.The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. The Board also noted the portfolio managers presentation regarding the strategies for managing the funds weighted average maturity, credit risk profile, and liquidity requirements over the past year. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates that were reported in the same Lipper category as the fund (the Similar Funds), and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund. The Board members noted that the Similar Funds included retail funds, funds used primarily as sweep vehicles for asset management accounts, and funds with investment minimums ranging from $100,000 to $1 billion. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS CASH MANAGEMENT PLUS The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee approximated the Expense Group median and that the funds actual management fee was higher than the Expense Group median and Expense Universe median. The Board also noted that the funds total expense ratio was higher than the Expense Group median and lower than the Expense Universe median.The Board also noted that, where higher than the median, only two to four basis points separated the funds management fee and expense ratios from the respective medians. With respect to the funds performance, the Board noted that the fund achieved total return results higher than the Performance Group median for each reported time period up to five years, at the Performance Group median for the 10-year period, and higher than the Performance Universe median for each reported time period up to ten years. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio managers presentation regarding the strategies for managing the funds weighted average maturity, credit risk profile, and liquidity requirements over the past year. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund.The Board members noted that the Similar Funds included retail funds, funds used primarily as sweep vehicles for asset management accounts, and funds with investment minimums ranging from $100,000 to $1 billion.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. 90 DREYFUS GOVERNMENT CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was at the Expense Group median and that the funds actual management fee was higher than the Expense Group median and Expense Universe median.The Board also noted that the funds total expense ratio was at the Expense Group median and lower than the Expense Universe median.The Board also noted that, where higher than the median, only three to four basis points separated the funds actual management fee from the Expense Group and Expense Universe medians. With respect to the funds performance, the Board noted that the fund achieved total return results lower than the Performance Group median, and higher than the Performance Universe median, for each reported time period up to ten years. The Board noted the low absolute returns and the very narrow spreads in the returns among the fund and the Performance Group funds for each reported time period.The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. The Board noted the portfolio managers presentation regarding the strategy for managing the funds weighted average maturity and liquidity requirements over the past year. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by a Similar Fund, which the Manager explained was another cash management fund with the same management fee as the fund. The Board discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS GOVERNMENT PRIME CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was lower than the Expense Group median and that the funds actual management fee approximated the Expense Group median and was higher than the Expense Universe median.The Board also noted that the funds total expense ratio was at the Expense Group median and lower than the Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved total return results at or within one basis point of the Performance Group median, and higher than the Performance Universe median, for each reported time period up to ten years. The Board noted the low absolute returns and the very narrow spreads in the returns among the fund and the Performance Group funds for each reported time period.The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. The Board noted the portfolio managers presentation regarding the strategy for managing the funds weighted average maturity and liquidity requirements over the past year. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by a Similar Fund, which the Manager explained was another cash management fund with the same management fee as the fund. The Board discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. The Funds 91 INFORMATION ABOUT THE REVIEW AND APPROVAL OF EACH FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) DREYFUS TREASURY & AGENCY CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee and the funds actual management fee each approximated the Expense Group median, and that the funds actual management fee was higher than the Expense Universe median.The Board also noted that the funds total expense ratio was lower than the Expense Group median and the Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved total return results lower than the Performance Group median, and higher than the Performance Universe median, for each reported time period up to ten years.The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds (noting, for example, that the one-year return for each Performance Group fund ranged from four to ten basis points, respectively) for each reported time period up to ten years.The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. The Board noted the portfolio managers presentation regarding the strategy for managing the funds weighted average maturity and liquidity requirements over the past year. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund.The Board members noted that the Similar Funds included funds used primarily as a sweep vehicle for asset management accounts as well as funds with investment minimums close to or the same as that of the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS TREASURY PRIME CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management and the funds actual management fee each was at the Expense Group median, and that the funds actual management fee was higher than the Expense Universe median. The Board also noted that the funds total expense ratio was lower than the Expense Group median and the Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved total return results variously at, higher, and lower than the Performance Group median, and at or higher than the Performance Universe median, for each reported time period up to ten years.The Board noted the low absolute returns and the very narrow spreads in the returns among the fund and the Performance Group funds (including, for example, that the one-year return for each Performance Group fund ranged from one to seven basis points, respectively) for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio managers presentation regarding the strategy for managing the funds average maturity and liquidity over the past year. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund.The Board members noted that the Similar Funds included funds used primarily as a sweep vehicle for asset management accounts as well as funds with investment minimums close to or the same as that of the fund.The Board analyzed differences in fees paid to the 92 Manager and discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS TAX EXEMPT CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was lower than the Expense Group median and that the funds actual management fee was higher that the Expense Group median and Expense Universe median. The Board also noted that the funds total expense ratio approximated the Expense Group median and was lower than the Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved total return results at or higher than the Performance Group median, and higher than the Performance Universe median, for each reported time period up to ten years. The Board also noted the low absolute returns for the Performance Group funds and the portfolio managers presentation regarding management of the funds weighted average maturity, credit risk profile, and liquidity requirements over the past year.The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund. The Board members noted that the Similar Funds included a fund used primarily as a sweep vehicle for asset management accounts, a fund designed for private wealth management clients, and another cash management fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS MUNICIPAL CASH MANAGEMENT PLUS The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was lower than the Expense Group median and that the funds actual management fee approximated the Expense Group median and Expense Universe median. The Board also noted that the funds total expense ratio also approximated the Expense Group median and was lower than the Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved total return results higher than the Performance Group median and Performance Universe median for each reported time period up to ten years. The Board also noted the low absolute returns for the Performance Group funds and the portfolio managers presentation regarding management of the funds weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in pro- The Funds 93 INFORMATION ABOUT THE REVIEW AND APPROVAL OF EACH FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) viding services to the Similar Funds as compared to the fund. The Board members noted that the Similar Funds included a fund used primarily as a sweep vehicle for asset management accounts, a fund designed for private wealth management clients, and another cash management fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was lower than the Expense Group median and that the funds actual management fee was lower than the Expense Group median and approximated the Expense Universe median.The Board also noted that the funds total expense ratio was lower than the Expense Group median and Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved total return results higher than the Performance Group median and Performance Universe median for each reported time period up to ten years. The Board also noted the low absolute returns for the Performance Group funds and the portfolio managers presentation regarding management of the funds weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund. The Board members noted that the Similar Funds included several funds commonly used as sweep vehicles for asset management accounts as well as one other retail fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was lower than the Expense Group median and that the funds actual management fee was lower than the Expense Group median and higher than the Expense Universe median.The Board also noted that the funds total expense ratio was lower than the Expense Group median and Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved the number one total return ranking in its Performance Group for each reported time period up to five years, and total return results that were higher than the Performance Universe median for each reported time period up to five years. The Board also noted the low absolute returns for the Performance Group funds and the portfolio managers presentation regarding management of the funds weighted average maturity, credit risk profile, and liquidity requirements over the past year.The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. 94 Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund. The Board members noted that the Similar Funds included several funds commonly used as sweep vehicles for asset management accounts as well as two other retail funds.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. DREYFUS CALIFORNIA AMT-FREE MUNICIPAL CASH MANAGEMENT The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was lower than the Expense Group median and that the funds actual management fee was lower than the Expense Group median and Expense Universe median.The Board also noted that the funds total expense ratio was lower than the Expense Group median and Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved total return results higher than the Performance Group median and Performance Universe median for each reported time period up to two years. The Board also noted the low absolute returns for the Performance Group funds and the portfolio managers presentation regarding management of the funds weighted average maturity, and credit risk profile, and liquidity requirements over the past year. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by Similar Funds, and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund. The Board members noted that the Similar Funds included two funds commonly used as sweep vehicles for asset management accounts as well as one other retail fund. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager for each fund and the method used to determine such expenses and profit. The Board considered information, previously provided and discussed, prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also considered that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for each fund, including each funds change in asset size from the prior year, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund share-holders.The Board also considered the Managers brokerage policies and practices, the standards applied for seeking best execution, and the potential benefits to the Manager from The Funds 95 INFORMATION ABOUT THE REVIEW AND APPROVAL OF EACH FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) acting as investment adviser to each fund and noted that there were no soft dollar arrangements in effect with respect to trading any funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to each fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets. It was noted that the profitability percentage for managing each fund (except Dreyfus California AMT-Free Municipal Cash Management) was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. As to Dreyfus California AMT-Free Municipal Cash Management, it was noted that the Manager did not realize a profit on the funds operations.The Board also noted the Managers fee waivers and expense undertakings in effect for each fund over the past year and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of each funds Management Agreement. Based on the discussions and considerations as described above, each funds Board reached the following conclusions and determinations: The Board concluded that the nature, extent, and quality of the services provided by the Manager to each fund are ade- quate and appropriate. The Board generally was satisfied with each funds relative performance. The Board noted the low absolute returns and the narrow spreads among the returns for each fund and its Performance Group funds. The Board considered the impact of the Managers undertakings and corresponding yield floor had on each funds relative performance and expense results, and the Managers profitability. The Board considered portfolio managements discussions of investment strategy and the credit research that sup- ported those strategies, and commended these groups for their work in this historic rate environment, noting their unwavering commitment to sound investment strategies, to intensive credit research, and to high credit quality. The Board concluded that the fee paid to the Manager by each fund was reasonable in light of the services provided, comparative performance and expense and management fee information, including the undertaking and related yield floor in effect for each fund, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with each fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of each fund had been adequately considered by the Manager in connection with the man- agement fee rate charged to each fund, and that, to the extent in the future it were to be determined that mater- ial economies of scale had not been shared with a fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of each funds Management Agreement was in the best interests of the fund and its respective shareholders. 96 NOTES For More Information Dreyfus Cash Management Funds Transfer Agent & 200 Park Avenue Dividend Disbursing Agent New York, NY 10166 Dreyfus Transfer, Inc. Manager 200 Park Avenue New York, NY 10166 The Dreyfus Corporation 200 Park Avenue Distributor New York, NY 10166 MBSC Securities Corporation Custodian 200 Park Avenue New York, NY 10166 The Bank of New York Mellon One Wall Street New York, NY 10286 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS CASH MANAGEMENT By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 24, 2010 By: /s/ James Windels James Windels, Treasurer Date: September 24, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
